Exhibit 10.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

 

 

 

 

 

 

 

 

RENEWABLE ISOOCTANE
PURCHASE AND SALE AGREEMENT

 

dated February 21, 2019

 

by and between

 

GEVO, INC.

 

and

 

HCS GROUP GmbH

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

   

Page

Article 1 Definitions

1

Section 1.1

Definitions

1

Section 1.2

Interpretation

9

Section 1.3

Order of Precedence

9

Article 2 Term; Early Termination

9

Section 2.1

Term

9

Section 2.2

Early Termination

9

Article 3 Purchase and Sale of Renewable Isooctane

11

Section 3.1

Purchase and Sale of Renewable Isooctane

11

Section 3.2

Take or Pay

11

Section 3.3

Minimum Annual Contract Quantity

11

Section 3.4

Maximum Annual Contract Quantity

12

Section 3.5

Credit Support

12

Section 3.6

Exclusivity

12

Section 3.7

Marketing Rights

13

Section 3.8

Additional Buyer Entities

13

Section 3.9

Sustainability Certification

13

Section 3.10

REACH Regulation

14

Section 3.11

In-Kind Substitution

14

Article 4 Measurement

14

Section 4.1

Measurement

14

Section 4.2

Volume Disputes

15

Section 4.3

Maintenance of Meters

15

Article 5 Quality

15

Section 5.1

Warranty of Quality

15

Section 5.2

Changes to Specifications

15

Section 5.3

Verification of Quality; Precautionary Samples; Rejection

16

Section 5.4

Records; Right to Audit

17

Section 5.5

Disclaimer

17

 

i

--------------------------------------------------------------------------------

 

 

Article 6 Delivery

17

Section 6.1

Delivery of Renewable Isooctane to Buyer

17

Section 6.2

Obligations of Buyer and Seller re Delivery

17

Section 6.3

Production Estimates; Demand Forecast

18

Section 6.4

Delivery Schedule

19

Article 7 Title and Risk of Loss

19

Section 7.1

Title, Custody and Risk of Loss

19

Section 7.2

Warranty of Title

19

Article 8 Consideration

20

Section 8.1

Price

20

Section 8.2

Taxes

21

Article 9 Invoicing and Payment

21

Section 9.1

Invoicing

21

Section 9.2

Payment

21

Section 9.3

Disputed Amounts

22

Section 9.4

Interest

22

Article 10 Representations

22

Section 10.1

Seller’s Representations

22

Section 10.2

Buyer Representations

23

Article 11 Insurance

24

Section 11.1

Required Insurance

24

Section 11.2

Requirements of Insurance

25

Article 12 Force Majeure

25

Section 12.1

Force Majeure Generally

25

Section 12.2

Force Majeure Events

25

Section 12.3

Certain Obligations Not Excused

26

Section 12.4

Procedures and Timing

26

Section 12.5

Apportionment and Cancelation

26

Article 13 Compliance with Laws and Regulations

27

Section 13.1

Compliance with Laws and Regulations

27

Section 13.2

Material Safety Compliance

27

Article 14 Indemnification

27

Section 14.1

Indemnity

27

Section 14.2

Seller’s Intellectual Property Infringement Indemnity

27

Section 14.3

Buyer’s Intellectual Property Infringement Indemnity

29

Section 14.4

Indemnification Procedures

29

 

ii

--------------------------------------------------------------------------------

 

 

Article 15 Defaults and Remedies

30

Section 15.1

Events of Default

30

Section 15.2

Notice of Event of Default

31

Section 15.3

Remedies

31

Section 15.4

Failure to Deliver Remedy

31

Article 16 Limitations of Liability

32

Section 16.1

Limitation on Duties

32

Section 16.2

Limitation on Remedies

32

Section 16.3

Disclaimer of Certain Damages

32

Article 17 Dispute Resolution

33

Section 17.1

Dispute Resolution Generally

33

Section 17.2

Friendly Consultation

33

Section 17.3

Binding Arbitration

33

Article 18 General Provisions

35

Section 18.1

Applicable Law

35

Section 18.2

Waiver of Jury Trial

35

Section 18.3

Severability

35

Section 18.4

Waiver

35

Section 18.5

Assignment

36

Section 18.6

Notices

36

Section 18.7

Conflicts of Interest

38

Section 18.8

Entire Agreement/Modification

38

Section 18.9

Status of the Parties

38

Section 18.10

Confidentiality

38

Section 18.11

Publicity and Announcements

39

Section 18.12

Support of Financing Efforts

40

Section 18.13

Buyer’s Financial Statements

40

Section 18.14

Further Assurances

40

Section 18.15

Survival

40

Section 18.16

Counterparts

40

 

 

Attachments

 

Attachment A          Renewable Isooctane Specifications
Attachment B          Form of Joinder Agreement     

 

iii

--------------------------------------------------------------------------------

 

 

RENEWABLE ISOOCTANE
PURCHASE AND SALE AGREEMENT

 

This RENEWABLE ISOOCTANE PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
as of this 21st day of February, 2019 (“Execution Date”) by and between GEVO,
INC., a Delaware corporation having its principal office at 345 Inverness Drive
South, Building C, Suite 310, Englewood, Colorado 80112 (“Seller”) and HCS GROUP
GmbH, a German corporation having its principal office at Hamburg-Mitte,
Schlengendeich 17, 21107 Hamburg, Germany (“Buyer”). Seller and Buyer may be
referred to individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

A.     Buyer is engaged in the research, development, production, and
distribution of alternative specially adapted fuels and seeks a supply of
Renewable Isooctane (as defined below) for use as an additive in certain of such
fuels;

 

B.     Seller has a demonstration project in Silsbee, TX capable of producing up
to 50,000 gallons per year of Renewable Isooctane (the “Existing Project”);

 

C.     Seller is developing an interim skid-mounted production solution that is
expected to be capable of producing up to 500,000 gallons per year of Renewable
Isooctane, which is expected to be located adjacent to the existing facility
owned by Seller’s Affiliate at 502 South Walnut Avenue, Luverne, Minnesota 56156
or at such other locations as may be selected by Seller (the “Interim Project”);
and

 

C.     Seller is also developing a new project that is expected to be capable of
producing up to 5,000,000 gallons per year of Renewable Isooctane, which project
is expected to be located adjacent to the existing facility owned by Seller’s
Affiliate at 502 South Walnut Avenue, Luverne, Minnesota 56156 or at such other
locations as may be selected by Seller (the “Expansion Project” and, together
with the Existing Project and the Interim Project, the “Production Facilities”);
and

 

D.     Seller desires to sell and deliver Renewable Isooctane to Buyer, and
Buyer or its Subsidiaries desire to purchase and receive such Renewable
Isooctane from Seller, all pursuant to the terms and conditions of this
Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
in this Agreement and the mutual benefits to be derived by the Parties, Seller
and Buyer agree as follows:

 

Article 1
Definitions

 

Section 1.1     Definitions. Except where otherwise indicated, capitalized terms
used in this Agreement shall have the definitions set forth in this Section 1.1:

 

“Additional Buyer” has the meaning specified in Section 3.8.

 

1

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such Person; for purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the direct or indirect ownership of fifty
percent (50%) or more of the voting rights in a Person or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or otherwise.

 

“Agreement” has the meaning set forth in the Preamble. The Agreement consists of
(i) Primary Terms, and (ii) the documents identified as Attachments (and the
documents listed or referenced in such Attachments), as any of the foregoing may
be amended, modified or supplemented from time to time pursuant hereto.

 

“API MPMS” means the American Petroleum Institute Manual of Petroleum
Measurement Standards.

 

“Applicable Law” means, in relation to matters covered by this Agreement, all
applicable laws, statutes, rules, regulations, ordinances, codes, standards and
rules of common law, and judgments, decisions, interpretations, orders,
directives, injunctions, writs, decrees, stipulations, or awards of any
applicable Governmental Authority or duly authorized official, court or
arbitrator thereof, including all Governmental Authorizations, in each case, now
existing or which may be enacted or issued after the Execution Date.

 

“As Available Basis” means that Seller has Renewable Isooctane available for
sale from the Production Facilities for supply to Buyer.

 

“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

 

“Bankruptcy Event” means, with respect to any Person: (a) such Person institutes
a voluntary case, files a petition or consents or otherwise institutes any
similar proceedings seeking liquidation, reorganization, dissolution,
winding-up, to be adjudicated a bankrupt or for any other relief under the
Bankruptcy Law, or consents to the institution of an involuntary case thereunder
against it; (b) such Person makes a general assignment for the benefit of
creditors; (c) such Person applies under Bankruptcy Law for, or by its consent
or acquiescence there shall be an appointment of, a receiver, liquidator,
sequestrator, trustee or other officer with similar powers with regard to such
Person or to any material part of such Person’s property; (d) such Person admits
in writing its inability to pay its debts generally as they become due; (e) an
involuntary case or any similar proceeding shall be commenced under the
Bankruptcy Law against such Person and (A) the petition commencing the
involuntary case or similar proceeding is not timely challenged, (B) the
petition commencing the involuntary case or similar proceeding is not dismissed
within sixty (60) Days of its filing, (C) an interim trustee is appointed to
take possession of all or a portion of the property, and/or to operate all or
any part of the business of such Person and such appointment is not vacated
within sixty (60) Days of such appointment or (D) an order for relief shall have
been issued or entered therein; or (f) a court adjudges such Person to be
bankrupt or makes an order requiring the liquidation, dissolution or winding up
of such Person.

 

2

--------------------------------------------------------------------------------

 

 

“Bankruptcy Law” means Title 11 of the United State Code and any other state or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors.

 

“Bio-based Isobutanol” means any isobutanol that is produced from bio-mass and
is not derived from petroleum products.

 

“Business Day” means any Day (other than Saturdays, Sundays and national
holidays in the United States of America) on which banks are normally open to
conduct business in the United States of America.

 

“Buyer” has the meaning set forth in the Preamble but shall include those
Subsidiaries of Buyer who become Additional Buyers in accordance with Section
3.8.

 

“Buyer Indemnitee” means Buyer, Buyer’s Affiliates, and each of their respective
officers, directors, managers, members, employees, agents, advisors,
representatives, successors and assigns.

 

“Buyer Taxes” has the meaning specified in Section 8.2.

 

“Carrier” means a carrier hired by Buyer (and approved by Seller in advance)
when arranging transportation of Renewable Isooctane from the Delivery Point.

 

“Claim” means any claim, action, dispute, proceeding, demand, or right of
action, whether in law or in equity, of every kind and character.

 

“Claim Notice” has the meaning set forth in Section 14.4(a).

 

“Commercial Operations Date” means the date on which Seller determines that the
Expansion Project is capable of producing product conforming to specification
and in quantities in line with the design capacity thereof as necessary to
enable Seller to perform its obligations under this Agreement.

 

“Confidential Information” means any information disclosed by either Party to
the other Party, directly or indirectly, in writing, orally, or by inspection of
tangible objects (including documents, prototypes, samples, plant, and
equipment), which is designated as “Confidential,” “Proprietary,” or some
similar designation, or that should reasonably be understood to be confidential
from the context of disclosure. Confidential Information will not, however,
include any information that the receiving Party can show by competent evidence:
(a) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing Party; (b) becomes publicly known
and made generally available after disclosure by the disclosing Party to the
receiving party through no action or inaction of the receiving Party; (c) is
already in the possession of the receiving Party at the time of disclosure by
the disclosing party, as shown by the receiving Party’s files and records;
(d) is obtained by the receiving Party from a Third Party without a breach of
the Third Party’s obligations of confidentiality; or (e) is independently
developed by the receiving Party without use of or reference to the disclosing
Party’s Confidential Information.

 

3

--------------------------------------------------------------------------------

 

 

“Day” shall mean a calendar day unless the term Business Days is used.

 

“Default Notice” has the meaning set forth in Section 15.2.

 

“Defaulting Party” has the meaning set forth in Section 15.1.

 

“Delivery Point” has the meaning set forth in Section 6.1.

 

“Delivery Schedule” has the meaning set forth in Section 6.4.

 

“Delivery Term” has the meaning set forth in Section 2.1.

 

“Demand Forecast” has the meaning set forth in Section 6.3.

 

“Dispute” has the meaning set forth in Section 17.1.

 

“Dollar” means one United States dollar.

 

“Event of Default” has the meaning set forth in Section 15.1.

 

“Execution Date” has the meaning set forth in the Preamble.

 

“Existing Project” has the meaning set forth in the Recitals.

 

“Expansion Project” has the meaning set forth in the Recitals.

 

“Financial Closing” means the earlier of: (i) the date upon which funds are
available for distribution by the Lenders to Seller under the initial Financing
for the construction of the Expansion Project; and (ii) the date upon which
Seller has issued a notice to proceed to commence with construction of the
Expansion Project.

 

“Financing” means each construction, interim, long-term debt or equity
financing, refinancing, and/or credit support arrangement related to all or a
portion of the development, construction, or operation of the Expansion Project.

 

“Force Majeure Event” has the meaning set forth in Section 12.1.

 

“Gallon” means a United States liquid gallon of 231 cubic inches when corrected
to 60 degrees Fahrenheit

 

4

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means any federal, state, county, municipal, regional,
native or tribal authority of the United States, any state thereof or the
District of Columbia, or any other entity of a similar nature, exercising any
executive, legislative, judicial, regulatory or administrative function of
government.

 

“Governmental Authorizations” means, collectively, all permits, consents,
decisions, licenses, approvals, certificates, confirmations or exemptions from,
and all applications and notices filed with or required by, any Governmental
Authority that are necessary for development, construction, ownership and
operation of any of the Production Facilities, the purchase and sale of
Renewable Isooctane pursuant to this Agreement, or the performance of any other
obligation of either Party pursuant to this Agreement.

 

“Hazardous Substances” means any chemical, substance, medical or other waste,
living organism or combination thereof which is or may be hazardous to the
environment or human or animal health or safety due to its radioactivity,
ignitability, corrosivity, reactivity, explosivity, toxicity, carcinogenicity,
mutagenicity, phytotoxicity, infectiousness or other harmful or potentially
harmful properties or effects. “Hazardous Substances” shall include without
limitation, petroleum hydrocarbons, including crude oil or any fraction thereof,
asbestos, radon, polychlorinated biphenyls (PCBs), methane and all substances
which now or in the future may be defined as “hazardous substances,” “hazardous
wastes,” “extremely hazardous wastes,” “hazardous materials” or “toxic
substances,” or which are otherwise listed, defined or regulated in any manner
pursuant to any Applicable Law pertaining to protection of the environment or
human or animal health or safety.

 

“Indemnified Party” has the meaning set forth in Section 14.4.

 

“Indemnifying Party” has the meaning set forth in Section 14.4.

 

“Intellectual Property” means recognized protectable intellectual property of a
Person, such as patents, copyrights, corporate names, trade names, trademarks,
trade dress, service marks, applications for any of the foregoing, software,
firmware, trade secrets, mask works, industrial design rights, rights of
priority, know how, design flows, methodologies and any and all intangible
protectable proprietary information that is legally recognized.

 

“Interim Project” has the meaning set forth in the Recitals.

 

“Interim Project Operations Date” means the date on which Seller Determines that
the Interim Project is capable of producing product conforming to specification
and in quantities in line with the design capacity thereof as necessary to
enable Seller to perform its obligations under this Agreement.

 

“Invoice” has the meaning set forth in Section 9.1.

 

“ISCC” means International Sustainability and Carbon Certification.

 

5

--------------------------------------------------------------------------------

 

 

“Lender” means any Person or agent or trustee of such Person who agrees to
provide Financing for the Expansion Project.

 

“Losses” all liabilities, losses, damages, fines, penalties, judgments, demands,
and costs and expenses of any kind or nature, including reasonable attorneys’
and experts’ fees and expenses incurred in litigation or dispute resolution.

 

“Minimum Annual Contract Quantity” means the minimum quantity of Renewable
Isooctane that Buyer is obligated to take and pay for and Seller is obligate to
supply during each year of the Delivery Term, as set forth in Section 3.3.

 

“Maximum Annual Contract Quantity” means the maximum quantity of Renewable
Isooctane that Seller will offer to Buyer and that Buyer may buy at his own
discretion during each year of the Delivery Term, as set forth in Section 3.4.

 

“Mitigation Sale” has the meaning set forth in Section 3.2.

 

“Mitigation Sale Credit” has the meaning set forth in Section 3.2.

 

“Moratorium Period” has the meaning set forth in Section 15.2.

 

“Non-Defaulting Party” has the meaning set forth in Section 15.1.

 

“Notice to Proceed Date” means the date on which Seller issues a notice to
proceed with respect to the construction of the Expansion Project.

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Person” means an individual, partnership, corporation, limited liability
company, company, business trust, joint stock company, trust, unincorporated
association, joint venture, Government Authority or other entity of whatever
nature.

 

“Price” has the meaning set forth in Section 8.1.

 

“Primary Terms” means the terms and provisions set forth in Article 1 through
Article 18 of this Agreement.

 

“Prime Rate” means for any Day the rate of interest from time to time reported
by The Wall Street Journal as the base rate on corporate loans posted by at
least seventy-five percent (75%) of the nation’s thirty (30) largest banks for
such date, or if such rate ceases to be published, such successor rate as
mutually agreed between the Parties that approximates the same interest level.

 

“Production Estimate” has the meaning set forth in Section 6.3.

 

“Production Facilities” has the meaning set forth in the Recitals.

 

6

--------------------------------------------------------------------------------

 

 

“REACH Regulation” means Regulation (EC) No 1907/2006 of the European Parliament
and the Council of 18 December 2006 concerning the Registration, Evaluation,
Authorization and Restriction of Chemicals (REACH).

 

“Release” means the release, spill, leak, pump, injection, deposit, discharge,
dispersal, or improper disposal of a Hazardous Substance.

 

“Renewable Energy Directive” means Directive 2009/28/EC of the European
Parliament and of the Council of 23 April 2009 on the promotion of the use of
energy from renewable sources, as may be modified or replaced in a manner
consistent with the Proposal for a Directive of the European Parliament and of
the Council on the promotion of the use of energy from renewable sources
(recast) COM/2016/0767 final/2 - 2016/0382 (COD), repealing Directive 2009/28/EC
of the European Parliament and of the Council of 23 April 2009 on the promotion
of the use of energy from renewable sources.

 

“Renewable Isooctane” means isooctane that is derived from Bio-based Isobutanol
and comprised of a family of renewable C8 compounds that includes
2,2,3-trimethylpentane, 2,2,4-trimethylpentane, 2,3,3-trimethylpentane, and
2,3,4-trimethylpentane.

 

“Reserved Amount” has the meaning set forth in Section 3.6.

 

“RSB” means the Roundtable on Sustainable Biomaterials.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller Indemnitee” means Seller, Seller’s Affiliates, and each of their
respective officers, directors, managers, members, employees, agents, advisors,
representatives, successors and assigns.

 

“Seller Taxes” has the meaning set forth in Section 8.2.

 

“Shortfall Quantity” means an amount equal to the difference between the
applicable Minimum Annual Contract Quantity and the actual quantity of Renewable
Isooctane purchased by Buyer.

 

“Specifications” has the meaning set forth in Attachment A, as modified from
time to time by the Parties in accordance with Section 5.2.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing member,
general partner or analogous controlling Person of such limited liability
company, partnership, association or other business entity.

 

7

--------------------------------------------------------------------------------

 

 

“Sustainability Certification” means a certification demonstrating compliance
with the sustainability criteria pursuant the Renewable Energy Directive, issued
by a voluntary national or international certification scheme recognized by the
European Commission, including, but not limited to, ISCC or RSB.

 

“Target Commercial Operations Date” has the meaning set forth in Section 2.2.

 

“Target Interim Operations Date” has the meaning set forth in Section 2.2.

 

“Target NTP Date” has the meaning set forth in Section 2.2.

 

“Tax” or “Taxes”   means all federal, state, local, and foreign net income,
gross income, profits, franchise, margin, sales, use, value added, ad valorem,
property, severance, production, excise, stamp, documentary, real property
transfer or gain, gross receipts, goods and services, registration, capital,
transfer, motor fuel, special fuel, gasoline, petroleum products, bio-fuel,
petroleum products delivery, motor fuel transporter, diesel, oil company
franchise, environmental, spill, or withholding taxes or other assessments,
duties, fees or charges imposed by any Governmental Authority, including any
interest, penalties, or additions to tax that may be imposed with respect
thereto.

 

“Term” has the meaning set forth in Section 2.1.

 

“Territory” means all member countries comprising the European Union including
United Kingdom (independent of an exit).

 

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

“Transport Container” means any Transport Container, rail car, marine vessel,
storage vessel, or other mechanism owned, leased, hired, or otherwise arranged
for by Buyer, by which Renewable Isooctane is transported from the Delivery
Point.

 

8

--------------------------------------------------------------------------------

 

 

Section 1.2     Interpretation. Unless the context of the Agreement otherwise
requires: (a) the headings contained in the Agreement are used solely for
convenience and do not constitute a part of the Agreement between the Parties,
nor should they be used to aid in any manner to construe or interpret the
Agreement; (b) the gender of all words used herein shall include the masculine,
feminine and neuter and the number of all words shall include the singular and
plural words; (c) the terms “hereof”, “herein” “hereto” and similar words refer
to this entire Agreement and not to any particular Article, Section, Appendix,
Attachment, Exhibit or any other subdivision of the Agreement; (d) references to
“Article”, “Section”, “Appendix”, “Attachment” or “Exhibit” are to the Agreement
unless specified otherwise; (e) reference to “the Agreement”, an Appendix,
Attachment, or Exhibit hereto or any other agreement or document shall be
construed as a reference to such agreement or document as the same may be
amended, modified, supplemented or restated, and shall include a reference to
any document which amends, modifies, supplements or restates, or is entered
into, made or given pursuant to or in accordance with its terms; (f) references
to any law, statute, rule, regulation, notification or statutory provision
(including Applicable Laws and Governmental Authorizations) shall be construed
as a reference to the same as it may have been, or may from time to time be,
amended, modified or reenacted; (g) references to any Person or Party shall be
construed as a reference to such Person’s or Party’s successors and permitted
assigns; and (h) references to “includes,” “including” and similar phrases shall
mean “including, without limitation.” The Parties collectively have prepared the
Agreement, and none of the provisions hereof shall be construed against one
Party on the ground that such Party is the author of the Agreement or any part
hereof.

 

Section 1.3     Order of Precedence. In case of conflict between the Primary
Terms, amendments to the Agreement and the Appendices, the order of precedence
for interpretation shall be: (a) amendments to this Agreement, with those of a
later date having precedence over those of an earlier date; (b) these Terms; and
(c) Appendices. In the event of a conflict among, or within, any provisions
within any one of the levels set forth in the foregoing order of precedence, the
more stringent or higher quality requirements of such provisions which are
applicable to the obligations of Seller shall take precedence over the less
stringent or lesser quality requirements applicable thereto.

 

Article 2
Term; Early Termination

 

Section 2.1     Term. The term of this Agreement shall commence on the Execution
Date and shall expire on the tenth (10th) anniversary of the Commercial
Operations Date (the “Term”). The “Delivery Term” shall commence on January 1,
2019 and shall expire concurrently with the expiration of the Term.

 

Section 2.2     Early Termination.

 

(a)     With respect to the Expansion Project, Seller shall use reasonable
efforts to cause the Notice to Proceed Date to occur on or before the second
(2nd) anniversary of the Execution Date (as may be extended hereunder, the
“Target NTP Date”). The Target NTP Date shall be subject to extension on a
day-for-day basis for each Day that the achievement of the Notice to Proceed
Date is delayed by a Force Majeure Event or by acts or omissions of Buyer up to
a maximum of 120 days. If the Notice to Proceed Date has not occurred by the
Target NTP Date (as may be extended), then for so long as the Notice to Proceed
Date has not occurred, either Party shall be permitted to terminate this
Agreement by furnishing the other Party with written notice of termination
specifying a date of termination of this Agreement, which termination date shall
be no earlier than sixty (60) days after the date of such notice; provided,
however, that (i) the right to so terminate this Agreement shall expire if the
Notice to Proceed Date occurs and (ii) any notice of such termination previously
issued shall be automatically deemed withdrawn and of no force or effect, if the
Notice to Proceed Date occurs prior to the termination date specified in such
notice of termination.

 

9

--------------------------------------------------------------------------------

 

 

(b)     With respect to the Interim Project, Seller shall use reasonable efforts
to cause the Interim Operations Date to occur on or before the second (2nd)
anniversary of the Execution Date (as may be extended hereunder, the “Target
Interim Operations Date”). The Target Interim Operations Date shall be subject
to extension on a day-for-day basis for each Day that the achievement of the
Interim Operations Date is delayed by a Force Majeure Event or by acts or
omissions of Buyer up to a maximum of 120 days. If the Interim Operations Date
has not occurred by the Target Interim Operations Date (as may be extended),
then for so long as the Interim Operations Date has not occurred, either Party
shall be permitted to terminate this Agreement by furnishing the other Party
with written notice of termination specifying a date of termination of this
Agreement, which termination date shall be no earlier than sixty (60) days after
the date of such notice; provided, however, that (i) the right to so terminate
this Agreement shall expire if the Interim Operations Date occurs, and (ii) any
notice of such termination previously issued shall be automatically deemed
withdrawn and of no force or effect, if the Interim Operations Date occurs prior
to the termination date specified in such notice of termination.

 

(c)     With respect to the Expansion Project, Seller shall use reasonable
efforts to cause the Commercial Operations Date to occur on or before the fifth
(5th) anniversary of the Execution Date (as may be extended hereunder, the
“Target Commercial Operations Date”). The Target Commercial Operations Date
shall be subject to extension on a day-for-day basis for each Day that the
achievement of the Commercial Operations Date is delayed by a Force Majeure
Event or by acts or omissions of Buyer up to a maximum of 120 days. If the
Commercial Operations Date has not occurred by the Target Commercial Operations
Date (as may be extended), then for so long as the Commercial Operations Date
has not occurred, either Party shall be permitted to terminate this Agreement by
furnishing the other Party with written notice of termination specifying a date
of termination of this Agreement, which termination date shall be no earlier
than sixty (60) days after the date of such notice; provided, however, that (i)
the right to so terminate this Agreement shall expire if the Commercial
Operations Date occurs and (ii) any notice of such termination previously issued
shall be automatically deemed withdrawn and of no force or effect, if the
Commercial Operations Date occurs prior to the termination date specified in
such notice of termination.

 

(d)     In the event of a termination pursuant to this Section 2.2, the Parties
shall be released and discharged from any obligations arising or accruing
hereunder from and after the date of such termination and shall not incur any
additional liability to each other as a result of such termination; provided
that, for sake of clarity, such termination shall not discharge or relieve
either Party from any obligation that has accrued prior to such termination.

 

10

--------------------------------------------------------------------------------

 

 

Article 3
Purchase and Sale of Renewable Isooctane

 

Section 3.1     Purchase and Sale of Renewable Isooctane. Subject to the terms
and conditions in this Agreement, during the Delivery Term Seller shall sell and
deliver, or cause to be delivered, and Buyer shall purchase and receive, or
cause to be received, Renewable Isooctane at the Delivery Point on an As
Available Basis in amounts up to the applicable Maximum Annual Contract
Quantity. For sake of clarity, Seller’s obligations in respect of the sale of
Renewable Isooctane hereunder are in all cases on an As Available Basis, and
Seller shall have no liability for any failure to produce Renewable Isooctane
for delivery hereunder for any reason with exception of the then-applicable
Minimum Annual Contract Quantity.

 

Section 3.2     Take or Pay. For clarification and not in limitation of the
foregoing, the obligation of Buyer to purchase the Minimum Annual Contract
Quantity of Renewable Isooctane hereunder during the Delivery Term is a “take or
pay” obligation and fully binding upon and enforceable against Buyer throughout
the Delivery Term, all as more further described in Section 3.3, subject,
however, to Section 3.11, if applicable. If Buyer fails to purchase the
applicable Minimum Annual Contract Quantity in a certain year, Buyer shall pay
to Seller the applicable purchase price for the Shortfall Quantity, provided
that if, as a result of Buyer’s failure Seller has not actually incurred the
cost of production for all or a portion of the Shortfall Quantity, then Buyer’s
payment obligation under this Section 3.2 shall be reduced by the amount of
those variable costs of production that Seller did not incur with respect to the
portion of the Shortfall Quantity not produced. If Seller sells or causes to be
sold the Shortfall Quantity or any portion thereof to a Third Party (a
“Mitigation Sale”), Seller shall credit Buyer an amount (the “Mitigation Sale
Credit”) equal to: (x) the proceeds of the Mitigation Sale, less (y) any actual
and reasonable incremental costs incurred by Seller as a result of the
Mitigation Sale; provided, however, that the Mitigation Sale Credit shall not
exceed the amount paid by Buyer for such Shortfall Quantity. If Seller fails to
supply the applicable Minimum Annual Contract Quantity in a certain year, Seller
shall compensate Buyer as set forth in Section 15.4.

 

Section 3.3     Minimum Annual Contract Quantity. The Minimum Annual Contract
Quantity shall be adjusted dependent upon which of the Production Facilities is
operational and for how long such facility(ies) have been operating, as set
forth below, with the annual measurement period being reset upon each such
adjustment.

 

Minimum Annual

Contract Quantity

Period of Applicability

[**] gallons per year

January 1, 2019 to each anniversary thereof, and annually thereafter until the
earlier of (i) the Interim Project Operations Date and (ii) the Commercial
Operations Date.

[**] gallons per year

Interim Operations Date until the earlier of (i) the first anniversary of the
Interim Operations Date and (ii) the Commercial Operations Date

[**] gallons per year

Annually, commencing on the first anniversary of the Interim Operations Date
until the Commercial Operations Date

1,000,000 gallons per year

Commercial Operations Date until the first anniversary of the Commercial
Operations Date

2,000,000 gallons per year

Annually, commencing on the first anniversary of the Commercial Operations Date
until the expiration of the Delivery Term

 

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

11

--------------------------------------------------------------------------------

 

 

By way of example, during the third year of operations of the Interim Project,
the Minimum Annual Contract Quantity shall be [**] gallons per year. However, if
during the third year of operations of the Interim Project, the Commercial
Operations Date occurs, then the Minimum Annual Contract Quantity shall be reset
as of (and for the year following) the Commercial Operations Date to 1,000,000
gallons per year as set forth above, and for the partial year of operations of
the Interim Project no Minimum Annual Contract Quantity shall apply. The
foregoing shall not, however, limit the Parties respective obligations to seek
to schedule deliveries in a ratable fashion in accordance with Section 6.3.
Seller shall be permitted to make deliveries from any of the Production
Facilities in order to satisfy the applicable Minimum Annual Contract Quantity
then in effect.

 

Section 3.4     Maximum Annual Contract Quantity. The Maximum Annual Contract
Quantity shall be adjusted dependent upon which of the Production Facilities is
operational and for how long they such facility(ies) have been operating, as set
forth below, with the annual measurement period being reset upon each such
adjustment.

 

Maximum Annual

Contract Quantity

Period of Applicability

[**] gallons per year

January 1, 2019 to each anniversary thereof, and annually thereafter until the
earlier of (i) the Interim Project Operations Date and (ii) the Commercial
Operations Date.

[**] gallons per year

Interim Operations Date until the earlier of (i) the first anniversary of the
Interim Operations Date and (ii) the Commercial Operations Date

[**] gallons per year

Annually, commencing on the first anniversary of the Interim Operations Date
until the Commercial Operations Date

1,500,000 gallons per year

Commercial Operations Date until the first anniversary of the Commercial
Operations Date

4,000,000 gallons per year

Annually, commencing on the first anniversary of the Commercial Operations Date
until the expiration of the Delivery Term

 

 

By way of example, during the third year of operations of the Interim Project,
the Maximum Annual Contract Quantity shall be [**] gallons per year. However, if
during the third year of operations of the Interim Project, the Commercial
Operations Date occurs, then the Maximum Annual Contract Quantity shall be reset
as of (and for the year following) the Commercial Operations Date to 1,500,000
gallons per year as set forth above, and for the partial year of operations of
the Interim Project no Maximum Annual Contract Quantity shall apply. Seller
shall be permitted to tender deliveries from any of the Production Facilities in
order to satisfy the applicable Maximum Annual Contract Quantity then in effect.

 

Section 3.5     Credit Support. [**]

 

Section 3.6     Exclusivity. Except as otherwise provided in this Section 3.6,
for so long as a Buyer Event of Default shall not have occurred and be
continuing, Buyer shall have the exclusive right to purchase Renewable Isooctane
from Seller during each year of the Delivery Term until such time as Buyer shall
have purchased (or paid for if not taken) the applicable Minimum Annual Contract
Quantity in such year. Notwithstanding the foregoing, no such exclusivity shall
apply, and Seller shall not be restricted in selling to any other Person,
Renewable Isooctane that will be utilized as fuel for on-road transportation
purposes. In addition, if during any year Buyer’s Demand Forecast shows
purchases of Renewable Isooctane within the next ninety (90) Days that would
result in Buyer exceeding the applicable Minimum Annual Contract Quantity (the
“Reserved Amount”), then the exclusivity contemplated by this Section 3.6 shall
continue to apply to the Reserved Amount up to the Maximum Annual Contract
Quantity (at which point there shall no longer be any exclusivity). For sake of
clarity, nothing in this Agreement shall prohibit Seller from selling and
delivering Renewable Isooctane that will be utilized as fuel for on-road
transportation purposes, or any other fuels or products produced by the
Production Facilities to be utilized for any purpose, to other Persons. In
addition, and without limiting any other remedies of Seller, as regards
quantities of Renewable Isooctane in excess of the Minimum Annual Contract
Quantity that Buyer nominates but fails to take, or which Buyer elects not to
purchase (e.g., after referral of a potential customer by Seller to Buyer, Buyer
elects not to make a sale to such customer), and quantities of Renewable
Isooctane included within the Minimum Annual Contract Quantity but which Buyer
fails to take and pay for as contemplated by Section 3.2, nothing in this
Agreement shall prohibit Seller from selling and delivering such Renewable
Isooctane to other Persons. Other than with respect to inquiries for Renewable
Isooctane that will be utilized as fuel for on-road transportation purposes, or
any other fuels or products produced by the Production Facilities to be utilized
for any purpose, Seller agrees that up to and until Buyer has purchased the
applicable Maximum Annual Contract Quantity, in any year, for so long as a Buyer
Event of Default shall not have occurred and be continuing, Seller shall direct
any Person who inquires about purchasing Renewable Isooctane to Buyer.

 

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

12

--------------------------------------------------------------------------------

 

 

Section 3.7     Marketing Rights. Provided that there shall not be an Event of
Default then occurring with respect to Buyer, Buyer shall have the exclusive
right to market and re-sell Renewable Isooctane produced at the Production
Facilities for use as, or as blending component in, “racing fuel” until the
Commercial Operations Date. Beginning on the Commercial Operations Date and
continuing through the Delivery Term, provided that there shall not be an Event
of Default then occurring with respect to Buyer, for so long as 500,000 gallons
of Renewable Isooctane purchased by Buyer hereunder is sold as, or as blending
component in, “racing fuel” each year, Buyer shall have the exclusive right to
market and re-sell Renewable Isooctane produced at the Production Facilities for
use as, or as blending component in, “racing fuel”.

 

Section 3.8     Additional Buyer Entities. Any Subsidiary of Buyer that desires
to purchase Renewable Isooctane under this Agreement (upon compliance with the
requirements of this Section 3.8, hereafter, an “Additional Buyer”) shall be
entitled to do so in accordance with the following terms: (i) prior to making
any purchases, such Subsidiary shall execute a Joinder Agreement in the form
attached hereto as Attachment B – Form of Joinder Agreement, agreeing to be
bound by the terms and conditions set forth herein; and (ii) such Subsidiary
shall comply with all credit support requirements as set forth herein. Upon
compliance with the foregoing, each Additional Buyer shall be considered a
“Buyer” for all purposes hereunder, and purchases of Renewable Isooctane by an
Additional Buyer shall be included in the calculation of all requirements
hereunder pertaining to the Minimum Annual Contract Quantity, the Maximum Annual
Contract Quantity and the Price for Renewable Isooctane.

 

Section 3.9     Sustainability Certification. In respect of the Expansion
Project, Seller shall, at Seller’s cost and expense, obtain and thereafter
maintain for the remainder of the Term, a Sustainability Certification for the
relevant production site, or sites no later than six (6) months after the
Commercial Operation Date for the Expansion Project. In respect of the Interim
Project, until the Commercial Operation Date for the Expansion Project, Seller
will endeavor, through commercially reasonable efforts, to obtain and maintain a
Sustainability Certification for the relevant production site, or sites, it
being agreed that Seller is not making any representation or warranty as to the
likelihood of success in obtaining or maintaining a Sustainability Certification
for the Interim Project. Seller shall not be obligated to make any efforts to
obtain a Sustainability Certification for the Existing Project. In the event any
new sustainability or environmental certifications are being formulated in
relevant jurisdictions, and there is a reasonable chance that such
certifications will be enacted and applicable to the Expansion Project, the
Parties agree to discuss such certifications in good faith and mutually agree
upon whether the Parties will obtain any such certification.

 

13

--------------------------------------------------------------------------------

 

 

Section 3.10     REACH Regulation. Buyer shall be solely responsible, all at
Buyer’s sole cost and expense (except as expressly provided below) for
fulfilling any requirements under the REACH Regulation in relation to Renewable
Isooctane. Such requirements shall be satisfied as soon as commercially
practicable and in any event prior to the first delivery of Renewable Isooctane
hereunder, and thereafter Buyer shall maintain, at Buyer’s sole cost and
expense, compliance with all REACH Regulation requirements during the term. In
addition, Buyer shall be solely responsible for any requirements or costs
associated with the withdrawal of the United Kingdom from the European Union,
including any required additional registrations under the REACH Regulation or
under the laws of the United Kingdom.

 

Section 3.11     In-Kind Substitution. The Parties acknowledge that as the
market for Renewable Isooctane and other renewable hydrocarbons and/or alcohols
evolves, it may be mutually advantageous to the Parties to consider the
substitution of other products produced by Seller for sale hereunder, in lieu of
Renewable Isooctane. Accordingly, the Parties hereby agree to discuss and
consider in good faith the in-kind substitution of alternative products sold by
Seller (which may include, for example, renewable alcohol-to-jet fuel and
renewable isobutanol) to meet the “take or pay” obligation set forth in Section
3.2, it being understood that neither Party shall be obligated to agree to any
such substitution unless it so determines in its sole discretion. 

 

Article 4
Measurement

 

Section 4.1     Measurement. The volume of Renewable Isooctane sold and
purchased under this Agreement shall be determined at the time of delivery at
the Delivery Point, which shall employ calibrated meters, certified at the time
of delivery in accordance with Applicable Law, and corrected in each instance to
measure volume in U.S. Gallons. All gauging, sampling and testing of Renewable
Isooctane shall be performed in accordance with the latest methods of the API
MPMS and the ASTM or other acceptable analytical testing methodology. All
quantity/volume determinations shall be made in accordance with then currently
applicable ASTM methodology. The actual volumes received and delivered shall be
the measured volumes reported in Gallons at 60 degrees Fahrenheit; provided,
however, the Parties recognize that volume correction factors and other
measurement standards for bulk Renewable Isooctane movements have yet to be
fully developed or universally adopted. The Parties agree to mutually consider
and implement such standards when and as applicable. The Parties agree that the
meter readings shall be determinative in the absence of manifest error. For
purposes of this Section 4.1, “error” shall mean a discovery within thirty (30)
days of the measurement that the measuring device was inaccurate by more than
one percent (1%).

 

14

--------------------------------------------------------------------------------

 

 

Section 4.2     Volume Disputes. If Seller or Buyer has reason to believe there
to be an error in the meter readings for one or more deliveries of Renewable
Isooctane by an amount in excess of zero point five percent (0.5%), without
affecting the transfer of title, risk of loss, or other division of
responsibilities between the Parties set forth in Section 6.1, the Party
asserting error shall, within ten (10) Days of the date of arrival at the first
port of import of volumes it believes were incorrectly measured, present the
other Party with documentation supporting such determination. The burden of
proof shall be on the Party asserting the error to show such error. The Parties
shall confer, in good faith, on the causes for the discrepancy and shall proceed
to correct such causes and adjust the volumes, if justified, for the Transport
Container in question. If the period of time for which the material inaccuracy
cannot be definitely known and is not mutually agreed upon, the correction shall
be prorated on a 50% basis over the time elapsed between the last prior
calibration test and the date the inaccuracy is corrected. In the event an error
is determined that prejudiced Seller, Buyer shall refund Seller the difference
between the Price paid for Renewable Isooctane delivered during the period of
time during which the meter(s) was inaccurate and the actual Price that should
have been paid for the volume of Renewable Isooctane actually delivered. If the
error prejudiced Buyer, then Seller shall either (i) refund the amount overpaid
by Buyer; or (ii) credit such amounts against amounts due by Buyer on the
subsequent Invoice(s).

 

Section 4.3     Maintenance of Meters. Unless maintenance requirements imposed
by Applicable Law or the API MPMS and the ASTM are more stringent, in which case
such maintenance requirements will apply, Seller shall inspect, test and adjust
its metering and measurement equipment, or shall cause it agents to do the same,
at Seller’s expense on at least an annual basis. In the event that Buyer desires
additional inspections and tests of the meters, Buyer may require such
inspections and tests of Seller, and Seller shall promptly perform such
inspections and tests at Buyer’s cost.

 

Article 5
Quality

 

Section 5.1     Warranty of Quality. Seller represents and warrants to Buyer
that all Renewable Isooctane delivered by Seller to Buyer hereunder shall meet
the applicable Specifications at the time of delivery at the Delivery Point. The
warranty set forth in this Section 5.1 is for the sole benefit of Buyer and does
not extend to any subsequent transferee or purchaser of Renewable Isooctane.
Buyer shall not provide any representations or warranties on behalf of Seller to
any Person.

 

Section 5.2     Changes to Specifications. The Specifications shall remain the
same for the duration of the Term unless: (i) the Parties mutually consent to a
revision of the Specifications, which shall be considered an amendment to this
Agreement; or (ii) a Governmental Authority requires a change in the
Specifications, in which case the Specifications shall be amended to meet such
revised standards. For purposes of clause (i), the Parties will evaluate the
impact of changing or not changing the Specifications and shall consider any
capital costs that may be necessary to implement such action, and Seller shall
in no way be obligated to amend the Specifications.

 

15

--------------------------------------------------------------------------------

 

 

Section 5.3     Verification of Quality; Precautionary Samples; Rejection.

 

(a)     Seller agrees to provide Buyer with the results of its determinations
(“Certificate of Quality”) representing the compliance of a precautionary sample
of each shipment of Renewable Isooctane with the Specifications on the day of
loading of the applicable Transport Container. Seller shall promptly notify
Buyer upon discovery that a precautionary sample is defective. If requested by
Buyer, a sample of the dispatched material shall be shipped by air freight for
preparation of formulation after arrival.

 

(b)     In the event that: (i) Seller informs Buyer that the Renewable Isooctane
is defective; (ii) Buyer finds that the Renewable Isooctane is defective, based
on its own analysis and Seller agrees with Buyer’s analysis after being provided
with reasonable data and documentation supporting such analysis; or
(iii) Seller’s laboratory is unable to determine the Renewable Isooctane to be
delivered is in conformance with the Specification upon loading, Buyer may, upon
notice to Seller, reject the Renewable Isooctane composing such shipment, and
re-route the applicable Transport Container back to the Delivery Point at
Seller’s cost. All costs reasonably incurred by Buyer shall be reimbursed by
Seller within thirty (30) Days of Seller receiving a detailed invoice from Buyer
setting forth such costs and any other supporting documentation relating to the
shipment of defective Renewable Isooctane. Such costs include, but are not
limited to: (A) transportation costs incurred to deliver the Renewable Isooctane
to the Delivery Point and in returning such Renewable Isooctane to Seller;
(B) secondary testing costs; (C) re-refining; (D) costs associated with emptying
and cleaning of storage tanks containing non-conforming Renewable Isooctane; and
(E) handling costs. Buyer shall not commingle a shipment of Renewable Isooctane
until it has received a Certificate of Quality or has itself confirmed by an
independent test that the Renewable Isooctane is conforming, and Seller shall
not be responsible for contamination of Buyer’s Renewable Isooctane or other
fuel supplies in such event. Buyer will use reasonable commercial efforts to
mitigate the costs of returning such defective Renewable Isooctane. If defective
Renewable Isooctane is returned to Seller, Seller shall promptly replace the
defective Renewable Isooctane with an equivalent volume of Renewable Isooctane.
The remedies contained in this Section 5.3(b) shall be Buyer’s sole and
exclusive remedy for delivery by Seller of defective Renewable Isooctane.

 

(c)     In addition to the obligations set forth in this Section 5.3(a), Seller
and Buyer shall in good faith attempt to minimize the impact of any such quality
problem, which may include, at Buyer’s reasonable but exclusive discretion,
waiving the requirements set forth in Section 5.1 and accepting the defective
Renewable Isooctane.

 

(d)     Each shipment of Renewable Isooctane shall be deemed accepted by Buyer
if Buyer does not reject such shipment or a Dispute has not been formally
noticed, within ten (10) Days after the Renewable Isooctane has arrived at the
first port of import; provided, however that such time period for rejection
shall not affect the transfer of title, risk of loss, or other division of
responsibilities between the Parties set forth in Section 6.1. The burden of
proof shall be on Buyer to show that such Renewable Isooctane is defective.

 

16

--------------------------------------------------------------------------------

 

 

Section 5.4     Records; Right to Audit. Seller shall retain any and all
documents and records regarding the delivery, quantity and quality of Renewable
Isooctane sold and purchased under the terms of this Agreement for twelve (12)
months after the date of the Invoice for such Renewable Isooctane, or until any
dispute regarding such delivery, quantity and quality is resolved. Seller shall
provide Buyer access to such documents and records on reasonable prior written
notice and a reasonable hours, provided that such access shall be at Buyer’s
sole cost and expense and shall be limited to confirming Seller’s performance
under this Agreement.

 

Section 5.5     Disclaimer. Except as specifically provided in Section 5.1 and
Section 5.3, Seller expressly disclaims and negates any and all representations,
warranties or guarantees with respect to any Renewable Isooctane made available
hereunder, written or oral, express or implied, including any representation,
warranty or guaranty with respect to conformity to samples, quality or
composition, performance, infringement, merchantability, fitness or suitability
for any particular purpose or otherwise, all of which are hereby expressly
excluded.

 

Article 6
Delivery

 

Section 6.1     Delivery of Renewable Isooctane to Buyer. All deliveries of
Renewable Isooctane shall be made FCA (Incoterms 2010) at the Existing Project,
the Interim Project or the Expansion Project, as applicable. Delivery shall
occur when the Renewable Isooctane passes the last flange connection of the
delivery system at the applicable Production Facility (the “Delivery Point”).

 

Section 6.2     Obligations of Buyer and Seller re Delivery.

 

(a)     Buyer shall, in accordance with this Agreement, Applicable Laws and
applicable industry standards, provide, or cause to be provided, transportation
from the Delivery Point of all quantities of Renewable Isooctane made available
hereunder to Buyer. Buyer shall cause each Transport Container to comply with,
and to be fully equipped, supplied, operated and maintained to comply with, all
applicable industry standards and Applicable Laws, including those that relate
to safety, environmental protection, and all permits that are required for the
transportation and loading of Renewable Isooctane at the Delivery Point. Any
Carrier selected by Buyer for this purpose shall be approved in advance by
Seller.

 

(b)     Upon the arrival of any Transport Container at the Delivery Point,
Seller shall have a right to inspect any such Transport Container as Seller may
consider necessary to ascertain whether the Transport Container complies with
this Agreement. No inspection (or lack thereof) of a Transport Container
hereunder shall: (i) modify or amend Buyer’s obligations, representations,
warranties and covenants hereunder, or (ii) constitute an acceptance or waiver
by Seller of Buyer’s obligations hereunder.

 

17

--------------------------------------------------------------------------------

 

 

(c)     Seller shall have the right to reject any Transport Container if, in
Seller’s sole discretion, such Transport Container does not comply with the
provisions of this Agreement, including if such Transport Container contains or
may contain any contaminants that may be harmful to Seller’s operations or the
Renewable Isooctane to be loaded hereunder, or if the driver or operator of such
Transport Container is unfamiliar with rack loading operations or lacks proper
certifications; provided that neither the exercise nor the non-exercise of such
right shall reduce the responsibility of Buyer to Seller in respect of such
Transport Container and its operation, nor increase Seller’s responsibilities to
Buyer or third parties for the same.

 

Section 6.3     Production Estimates; Demand Forecast

 

(a)     Seller estimates that the Existing Project can produce approximately
[**] gallons per year of Renewable Isooctane, commencing with the commencement
of the Delivery Term until the Interim Operations Date. Prior to the
commencement of the Delivery Term, the Parties shall mutually agree on a
delivery schedule acceptable to both Parties for deliveries of Renewable
Isooctane from the Existing Project.

 

(b)     No later than the thirtieth (30th) Day prior to the Interim Operations
Date, and thereafter no later than the fifteenth (15th) Day of each month
occurring during the Delivery Term prior to the Commercial Operations Date,
Seller shall deliver to Buyer a forecast of estimated entire Renewable Isooctane
production from the Interim Project (a “Production Estimate”) for the next
twelve (12) months. Each such Production Estimate shall detail estimated entire
production of Renewable Isooctane from the Interim Project on a monthly basis
and reflect any planned outages or downtime that Seller anticipates for the
Interim Project. With respect to each Production Estimate pertaining to the
Interim Project, Buyer shall have ten (10) Days after receipt thereof to confirm
its acceptance of such updated Production Estimate, and upon confirmation of
acceptance by Buyer, the volumes specified for the first month in such
Production Estimate shall become the nominated delivery quantities for such
month from the Interim Project. If Buyer neither rejects nor confirms these
nominated volumes within ten (10) days, they shall be deemed to be rejected. If
Buyer cannot commit to the nominated volumes, both Parties shall mutually agree
on a delivery schedule acceptable to both Parties. In all other respects,
Production Estimates are non-binding.

 

(c)     No later than the thirtieth (30th) Day prior to the Commercial
Operations Date, and thereafter no later than the first (1st) Day of each month
occurring during the Delivery Term, Seller shall deliver to Buyer a Production
Estimate for the Expansion Project for the next twelve (12) months. Each such
Production Estimate shall detail estimated entire production of Renewable
Isooctane from the Expansion Project on a monthly basis and reflect any planned
outages or downtime that Seller anticipates for the Expansion Project. From and
after the delivery of the first Production Estimate for the Expansion Project,
no later than the fifteenth (15th) Day of the month prior to the month of
dispatch Buyer shall deliver to Seller a rolling 30-60-90 forecast of estimated
Renewable Isooctane demand covering the next three months (a “Demand Forecast”)
which will be updated on a monthly basis. Buyer shall use reasonable efforts to
take into account Seller’s Production Estimate in formulating the Demand
Forecast. Seller shall have ten (10) Days after receipt thereof to confirm its
acceptance of such Demand Forecast, and upon confirmation of acceptance by
Seller, the volumes nominated for the first month of such Demand Forecast shall
become the nominated delivery quantities for such month. If Seller neither
rejects nor confirms these nominated volumes within ten (10) Days, they shall be
deemed agreed. If Seller cannot commit to the nominated volumes, the Parties
shall mutually agree on a delivery schedule acceptable to both Parties.

 

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

18

--------------------------------------------------------------------------------

 

 

(d)      The Parties shall use reasonable efforts to agree upon delivery
schedules from the Interim Project and the Expansion Project so as to provide
for ratable delivery of at least the applicable Minimum Annual Contract
Quantity.

 

Section 6.4     Delivery Schedule. Prior to the twenty-fifth (25th) Day of each
month preceding the month of dispatch that occurs during the Delivery Term,
Seller shall submit to Buyer a schedule for delivery of Renewable Isooctane for
the following month (“Delivery Schedule”) detailing: (i) the dates that Seller
expects to deliver Renewable Isooctane during the following month; and (ii) the
applicable Delivery Point(s) at which Seller will deliver Renewable Isooctane
during such month. Seller shall promptly notify Buyer if Seller reasonably
believes that Renewable Isooctane will not be available in the quantities
indicated on the applicable Delivery Schedule for a particular Day if such
deficit would exceed ten percent (10%), it being understood that Buyer shall
only be charged for quantities actually delivered. If Seller does not fulfill
the binding delivery obligations in line with the first month of the binding
Demand Forecast according to Section 6.3, Seller shall compensate Buyer as set
forth in Section 15.4.

 

Article 7
Title and Risk of Loss

 

Section 7.1     Title, Custody and Risk of Loss. Care, custody, control, title
and risk of loss of all Renewable Isooctane delivered hereunder shall pass to
Buyer at the Delivery Point.

 

Section 7.2     Warranty of Title. Seller represents and warrants that it has
good and marketable title to the Renewable Isooctane at the time of delivery at
the Delivery Point.

 

19

--------------------------------------------------------------------------------

 

 

Article 8
Consideration

 

Section 8.1     Price. The price for deliveries of Renewable Isooctane hereunder
during each year of the Delivery Term (the “Price”) shall be determined
separately depending upon which Production Facility such Renewable Isooctane was
produced at and when it was produced, as follows.

 

Production

Facility

Date of Production

Price

Existing Project

Any time before the Interim Operations Date

[**]

Existing Project

Any time on or after the Interim Operations Date until the first anniversary of
the Interim Operations Date

[**]

Existing Project

Any time on or after the first anniversary of the Interim Operations Date until
the Commercial Operations Date

[**]

Interim Project

Interim Operations Date until the first anniversary of the Interim Operations
Date

[**]

Interim Project

Any time on or after the first anniversary of the Interim Operations Date until
the Commercial Operations Date

[**]

Interim Project

Any time on or after the Commercial Operations Date until the first anniversary
of the Commercial Operations Date

[**]

Interim Project

Any time on or after the first anniversary of the Commercial Operations Date

[**]

Expansion Project

Commercial Operations Date until the first anniversary of the Commercial
Operations Date

[**]

Expansion Project

On or after the first anniversary of the Commercial Operations Date

[**]


For sake of clarity, after the Commercial Operations Date Seller shall no longer
be permitted to deliver Renewable Isooctane from the Existing Project. Seller
shall use commercially reasonable efforts to cause the Minimum Annual Contract
Quantity to be delivered from the largest Production Facility in operation.

 

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

20

--------------------------------------------------------------------------------

 

 

Section 8.2     Taxes. The Price does not include any Taxes imposed by
Governmental Authorities on the sale, purchase, transfer, transportation,
storage, or delivery of Renewable Isooctane under this Agreement (“Buyer
Taxes”). Buyer will be responsible for and will pay when due any Buyer Taxes.
Seller will be responsible for income and franchise Taxes imposed on Seller’s
net income or gross revenue (“Seller Taxes”). If Seller pays or otherwise incurs
Buyer Taxes on account of Buyer, such Buyer Taxes will be set forth in detail on
the applicable Invoice and added to amounts due, and Buyer shall promptly
reimburse Seller for any and all Buyer Taxes paid by Seller. Buyer covenants and
agrees that all Taxes shall be paid as they become due notwithstanding any
Dispute regarding an Invoice, and that Seller shall have no liability for any
Buyer Taxes. Buyer shall indemnify, defend and hold Seller harmless from any and
all penalties or interest charges levied by any Governmental Authority on Seller
as a result of Buyer failing to pay Buyer Taxes, along with any costs and
expenses (including attorneys’ fees) associated therewith or arising therefrom.
Seller shall cooperate with reasonable requests of Buyer in any efforts of Buyer
to obtain exemption from, or to minimize, such Buyer Taxes.

 

Article 9
Invoicing and Payment

 

Section 9.1     Invoicing. Seller shall prepare an invoice for each shipment of
Renewable Isooctane delivered to Buyer hereunder (“Invoice”), which shall
contain the following information: (a) the volume of Renewable Isooctane in the
applicable shipment as measured pursuant to Section 4.1; (b) the Price per
Gallon of Renewable Isooctane, determined pursuant to Section 8.1; (c) a
description of applicable Buyer Taxes and whether Seller has remitted or will
remit such Buyer Taxes to the appropriate Governmental Authority; (d) the total
amount due on the Invoice; (e) the date of the shipment; and (f) any other
information Buyer may reasonably request in advance. A bill of lading or express
receipt must accompany each Invoice. The Invoice shall be forwarded with the
applicable shipment, and Seller shall also send a copy of each Invoice to Buyer
at the following address, or any other address which has been provided by Buyer
to Seller in advance in writing:

 

Haltermann Carless Deutschland GmbH
Joachim-Becher-Straße 1
D-67346 Speyer
Germany
Attn: Accounts Payable

 

 

 

Section 9.2     Payment. Payment by Buyer on each Invoice shall be net sixty
(60) Days from the date of the applicable Invoice. Each shipment shall be
invoiced no sooner than its delivery at the Delivery Point. Payment shall be
made by wire transfer of immediately available funds in U.S. Dollars to the
account specified by Seller from time to time. Each payment of any amount owing
hereunder shall be in the full amount due without reduction or offset for any
reason (except as expressly allowed under this Agreement), including exchange
charges, or bank transfer charges.

 

21

--------------------------------------------------------------------------------

 

 

Section 9.3     Disputed Amounts. Buyer may hold in abeyance any disputed
portion of any Invoice which Buyer disputes in good faith pursuant to the
Dispute resolution provisions of the Agreement. Buyer shall provide written
notice of any disputed amounts prior to the date required for payment on such
Invoice and shall pay all undisputed amounts when due. Any disputed amount which
is ultimately determined to have been payable shall be paid with interest
according to Section 9.4 from and including the date the item was payable and
including the actual date of payment.

 

Section 9.4     Interest. Any amount not paid by Buyer when due shall bear
interest from and including the date payment was originally due to and including
the actual date of payment at the lower of: (a) the Prime Rate plus three
percent (3%), or (b) the maximum rate permitted by Applicable Law.

 

Article 10
Representations

 

Section 10.1     Seller’s Representations. Seller hereby makes the following
representations to Buyer:

 

(a)     It is a corporation, duly organized, validly existing, and in good
standing under the laws of Delaware and is duly authorized and qualified to
conduct business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure to so
qualify would affect its performance of its obligations under this Agreement;

 

(b)     It has all requisite power and authority to conduct its business and
execute and deliver this Agreement and perform its obligations hereunder in
accordance with its terms;

 

(c)     The execution, delivery, and performance of this Agreement have been
duly authorized by all requisite corporate action and this Agreement constitutes
the legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms;

 

(d)     Neither the execution, delivery or performance of the Agreement
conflicts with, or results in a violation or breach of the terms, conditions or
provisions of, or constitutes a default under, the organizational documents of
Seller or any material agreement, contract, indenture or other instrument under
which Seller or its assets are bound, nor violates or conflicts with any
Applicable Law or any judgment, decree, order, writ, injunction or award
applicable to Seller;

 

(e)     Seller is not in violation of any Applicable Law or Governmental
Authorization which violations, individually or in the aggregate, would affect
its performance of its obligations under this Agreement;

 

(f)     Seller is the holder of all Governmental Authorizations required to
operate and conduct its business now and as contemplated by this Agreement,
other than Governmental Authorizations which will be timely obtained in
accordance with the terms of this Agreement, if any;

 

22

--------------------------------------------------------------------------------

 

 

(g)     there is no pending controversy, legal action, arbitration proceeding,
administrative proceeding or investigation instituted, or to the best of
Seller’s knowledge threatened, against or affecting, or that could affect, the
legality, validity and enforceability of this Agreement or the performance by
Seller of its obligations hereunder in any material respect, nor does Seller
know of any basis for any such controversy, action, proceeding or investigation;
and

 

(h)     Seller has carefully studied and reviewed this Agreement, including all
Attachment, Appendices and Exhibits attached hereto, and has become familiar
with all its terms and provisions.

 

Section 10.2     Buyer Representations. Buyer hereby makes the following
representations to Seller:

 

(a)     It is a corporation duly organized, validly existing, and in good
standing under the laws of Germany and is duly authorized and qualified to
conduct business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure to so
qualify would affect its performance of its obligations under this Agreement;

 

(b)     It has all requisite power and authority to conduct its business and
execute and deliver this Agreement and perform its obligations hereunder in
accordance with its terms;

 

(c)     The execution, delivery, and performance of this Agreement have been
duly authorized by all requisite corporate action and this Agreement constitutes
the legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms;

 

(d)     Neither the execution, delivery or performance of the Agreement
conflicts with, or results in a violation or breach of the terms, conditions or
provisions of, or constitutes a default under, the organizational documents of
Buyer or any material agreement, contract, indenture or other instrument under
which Buyer or its assets are bound, nor violates or conflicts with any
Applicable Law or any judgment, decree, order, writ, injunction or award
applicable to Buyer;

 

(e)     Buyer is not in violation of any Applicable Law or Governmental
Authorization which violations, individually or in the aggregate, would affect
its performance of its obligations under this Agreement;

 

(f)     It is the holder of all Governmental Authorizations required to operate
and conduct its business now and as contemplated by this Agreement, other than
Governmental Authorizations which will be timely obtained in accordance with the
terms of this Agreement, if any;

 

23

--------------------------------------------------------------------------------

 

 

(g)     there is no pending controversy, legal action, arbitration proceeding,
administrative proceeding or investigation instituted, or to the best of Buyer’s
knowledge threatened, against or affecting, or that could affect, the legality,
validity and enforceability of this Agreement or the performance by Buyer of its
obligations hereunder in any material respect, nor does Buyer know of any basis
for any such controversy, action, proceeding or investigation;

 

(h)     It is financially solvent, able to pay its debts as they mature, and
upon project financing, will possess sufficient capital to complete its
obligations under this Agreement; and

 

(i)     It has carefully studied and reviewed this Agreement, including all
Attachment, Appendices and Exhibits attached hereto, and has become familiar
with all its terms and provisions.

 

Article 11
Insurance

 

Section 11.1     Required Insurance. Until all obligations under this Agreement
are satisfied, the Parties shall each procure and maintain the following
insurance policies from insurers with an AM Best rating of B+ VI or a comparable
rating:

 

(a)      Employer’s Liability insurance of at least Five Hundred Thousand
Dollars ($500,000).

 

(b)     Commercial General Liability insurance with a minimum combined single
limit of One Million Dollars ($1,000,000) each occurrence for bodily injury and
broad form property damage. The policy shall cover bodily injury, property
damage, personal injury, products and completed operations, and broad form
contractual liability coverage including, but not limited to, the commercially
insurable liability assumed under indemnification obligations set forth in this
Agreement.

 

(c)     Business Automobile Liability insurance with a combined single limit for
bodily injury and property damage of a minimum limit of One Million Dollars
($1,000,000) each occurrence with respect to any and all vehicles of such Party,
whether owned, hired, leased, borrowed, or non-owned, assigned to or used in
connection with performance of this Agreement; and

 

(d)     Environmental Impairment Liability insurance with a minimum combined
single limit and annual aggregate of One Million Dollars ($1,000,000), which
shall include coverage for all actions, omissions, or active or passive
negligence, for bodily injury, property damage, defense costs and environmental
remediation costs with respect to Releases of Hazardous Substances (including
Renewable Isooctane) at the Production Facilities Project or at any location
after the Delivery Point.

 

24

--------------------------------------------------------------------------------

 

 

Section 11.2     Requirements of Insurance.

 

(a)     All the policies required by Section 11.1 shall name the other Party as
an additional insured.

 

(b)     The policies shall stipulate that the insurance required by Section 11.1
shall be primary insurance and that any insurance or self-insurance carried by
the other Party shall not be contributory insurance.

 

(c)     Each Party shall waive, and require its insurers to waive, any and all
recovery rights to which any such insurer may have against the other Party by
virtue of the payment of any loss under any insurance.

 

(d)     All policies required under by Section 11.1 shall contain a severability
of interest provision, and shall not contain any commutation clause or any other
provision that limits third party actions over claims.

 

(e)     Upon a Party’s request, the other Party shall provide documentary
evidence in a form and content acceptable to the requesting Party, confirming to
such other Party’s satisfaction that the required insurance policies have been
obtained and will remain in effect as required by this Article 11.

 

(f)     Once a year, each Party shall provide the other Party with information
about any material changes in or cancellation of any insurance policies.

 

Article 12
Force Majeure

 

Section 12.1     Force Majeure Generally. Neither Party shall be liable to the
other Party for any delay or failure in performance under this Agreement if and
to the extent such delay or failure is a result of a Force Majeure Event.
Subject to the provisions of this Article 12, the term “Force Majeure Event”
shall mean any act, event or circumstance, whether of the kind described herein
or otherwise, that is not reasonably within the control of the Party claiming
Force Majeure, and that prevents or delays in whole or in part such Party’s
performance of one or more of its obligations under this Agreement.

 

Section 12.2     Force Majeure Events. Force Majeure Events may include
circumstances of the following kind, provided that such circumstances satisfy
the definition of Force Majeure Event set forth above: acts of God, the
government, or a public enemy; strikes, lockouts; wars, blockades or civil
disturbances of any kind; epidemics, adverse weather conditions, fires,
explosions; and declarations of force majeure or curtailment by electric, gas or
other utility or commodity suppliers or transporters that results in
inaccessibility or inoperability of any of the Production Facilities.

 

25

--------------------------------------------------------------------------------

 

 

Section 12.3     Certain Obligations Not Excused.

 

(a)     Notwithstanding anything to the contrary herein, no Force Majeure Event
will relieve, suspend or otherwise excuse either Party from performing any
obligation to indemnify, reimburse, hold harmless or otherwise pay the other
Party under this Agreement.

 

(b)     In addition, the following events shall not constitute a Force Majeure
Event:

 

(i)     a Party’s inability to finance its obligations under this Agreement or
the unavailability of funds to pay amounts when due in the currency of payment;

 

(ii)     the unavailability of, or any event affecting, any facilities at or
associated with any loading port (other than the Production Facilities or
Buyer’s proposed port of export) or unloading port (or downstream of an
unloading port);

 

(iii)     the ability of Seller or Buyer to obtain better economic terms for
Renewable Isooctane from an alternative supplier or buyer, as applicable; and

 

(iv)     changes in either Party’s market factors, default of payment
obligations or other commercial, financial or economic conditions, including
failure or loss of any of Buyer’s or Seller’s markets.

 

Section 12.4     Procedures and Timing. A Force Majeure Event shall take effect
at the moment such an event occurs. Upon the occurrence of a Force Majeure Event
that prevents, interferes with or delays the performance by a Party, in whole or
in part, of any of its obligations under this Agreement, the Party affected
shall give notice thereof to the other Party describing such event and stating
the obligations the performance of which are affected (either in the original or
in supplemental notices) and stating, as applicable: (i) the estimated period
during which performance may be prevented, interfered with or delayed,
including, to the extent known or ascertainable, the estimated extent of such
reduction in performance; and (ii) the particulars of the program to be
implemented to resume normal performance under this Agreement. Settlement of
strikes, lockouts, or other industrial disturbances shall be entirely within the
discretion of the Party experiencing such situations, and nothing in this
Agreement shall require such Party to settle industrial disputes by yielding to
demands made on it when it considers such action inadvisable.

 

Section 12.5     Apportionment and Cancelation. Notwithstanding any other
provision in this Article 12, (i) during any Force Majeure Event affecting
Seller, Seller shall be entitled to apportion the remaining capacity at the
Production Facilities, as applicable, among itself, its Affiliates, and any
other customers, Buyer included, at Seller’s discretion, and (ii) Seller shall
have the right to terminate this Agreement or cancel any deliveries of Renewable
Isooctane without liability whatsoever if for any reason if Seller ceases
selling Renewable Isooctane or shuts down or reduces production of Renewable
Isooctane, temporarily or permanently.

 

26

--------------------------------------------------------------------------------

 

 

Article 13
Compliance with Laws and Regulations

 

Section 13.1     Compliance with Laws and Regulations. This Agreement is subject
to all present Applicable Laws and any future Applicable Law imposed by
Governmental Authorities having jurisdiction over the Parties. In performing its
obligations hereunder, each Party shall comply with all Applicable Laws now and
then in-effect.

 

Section 13.2     Material Safety Compliance. Buyer warrants that it is fully
informed concerning the nature and existence of risks posed by transporting,
storing, using, handling and being exposed to Renewable Isooctane.

 

Article 14
Indemnification

 

Section 14.1     Indemnity.

 

(a)     Buyer shall indemnify, defend and save harmless the Seller Indemnitees
from and against any and all Claims and Losses of Third Parties for loss of or
damage to any property whatsoever or for injury, including fatal injury, to any
person whatsoever that arise out of or are connected with actions or omissions
in the performance by Buyer of its obligations under this Agreement, or that
arise out of or are connected with the handling, storage, sales, transportation,
use, misuse, blending, processing or disposal by or on behalf of Buyer, Buyer’s
customers, or their respective Affiliates or their contractors or carriers of
any tier, of any Renewable Isooctane after such Renewable Isooctane has been
made available to Buyer at the Delivery Point, including of any derivative
product, co-product, byproduct or waste product therefrom, whether used solely
or in combination with other substances or in any process, except in each case
to the extent that such Claims or Losses are caused by (i) a material breach of
this Agreement by Seller, (ii) the delivery of Renewable Isooctane that did not
comply with the Specifications at the time of delivery to the Delivery Point, or
(iii) the negligence or willful misconduct of Seller.

 

(b)     Seller shall indemnify, defend and save harmless the Buyer Indemnitees
from and against any and all Claims and Losses of Third Parties for loss of or
damage to any property whatsoever or for injury, including fatal injury, to any
person whatsoever that arise out of or are connected with actions or omissions
in the performance by Seller of its obligations under this Agreement, or that
arise out of or are connected with the handling, storage, sales, transportation,
use, misuse, blending, processing or disposal by or on behalf of Seller or its
Affiliates or their contractors or carriers of any tier, of any Renewable
Isooctane prior to the time such Renewable Isooctane has been delivered to the
Delivery Point, except in each case to the extent caused by Buyer’s breach of
the Agreement, the negligence or willful misconduct of Buyer or any Buyer
Indemnitee.

 

Section 14.2     Seller’s Intellectual Property Infringement Indemnity.

 

(a)     If an action is brought or threatened against Buyer claiming that
Buyer’s use, as permitted herein, of the Renewable Isooctane within the
Territory infringes any Intellectual Property rights arising or existing under
Applicable Law, Seller shall defend, indemnify and hold harmless the Buyer
Indemnitees from and against any and all Claims and Losses of Buyer and its
Affiliates to the extent arising from such action or claim.

 

27

--------------------------------------------------------------------------------

 

 

(b)     If Buyer’s permitted use of the Renewable Isooctane within the Territory
is materially impaired, Seller shall use commercially reasonable efforts, at its
expense, to continue its supply obligations under this Agreement, including at
its own election and expense (i) to substitute an equivalent non-infringing
product for the allegedly infringing Renewable Isooctane, (ii) to modify the
allegedly infringing Renewable Isooctane so that it no longer infringes but
remains functionally equivalent or better or (iii) to obtain for Buyer the right
to continue using such Renewable Isooctane. Seller shall, prior to proceeding
with any of the foregoing actions, consult with Buyer as to the proposed action
and consider in good faith any reasonable request of Buyer in respect thereof.
Nothing herein constitutes a guarantee by Seller that such efforts will succeed
in avoiding the infringement claim or that Seller will be able to replace the
infringing Renewable Isooctane with a product of comparable functionality or
effectiveness. If Seller reasonably believes that an injunction against use of
the Renewable Isooctane in the Territory may be granted against Buyer, either
imminently or with the passage of time, Seller may at its expense, and upon
reasonable prior written notice to Buyer, take any of the foregoing actions in
order to minimize its liability. If, due to Intellectual Property infringement
concerns, Seller does not deliver Renewable Isooctane as required by this
Agreement, Seller shall compensate Buyer as set forth in Section 15.4. If, due
to Intellectual Property infringement concerns, Seller does not deliver
Renewable Isooctane as required by this Agreement, and such non-delivery
continues for more than a consecutive six (6) month period, Buyer shall have the
right to terminate the Agreement on twenty (20) days’ written notice to Seller,
without any further liability of either Party arising out of such termination;
provided, however, that Buyer shall no longer have such termination right if
Seller resumes deliveries.

 

(c)     This Section 14.2 does not apply to, and Seller assumes no liability
with respect to, Claims and Losses for patent infringement or copyright
infringement or improper use of other proprietary rights (including any license
or Intellectual Property, whether by way of copyright or otherwise) to the
extent that such Claims or Losses relate, in whole or in part, to (i) Buyer’s
modification or alteration of the Renewable Isooctane (except to the extent
permitted by this Agreement), made without Seller’s written consent or contrary
to Seller’s instructions, or (ii) the combination of the Renewable Isooctane
with other products or materials.

 

(d)     The foregoing provisions of this Section 14.2 state the entire liability
and obligations of Seller and its Affiliates, and the exclusive remedy of the
Buyer Indemnitees, with respect to any actual or alleged infringement of
patents, copyrights, trademarks or other Intellectual Property by the Renewable
Isooctane sold and delivered hereunder.

 

(e)     Buyer shall promptly notify Seller in writing following receipt of
written notice of any claims alleging infringement of patents or other
proprietary rights (including Intellectual Property) in connection with Buyer’s
permitted use of the Renewable Isooctane or Seller’s performance of its supply
obligations under this Agreement, and shall provide Seller with all information
in its possession relevant to such claim.

 

28

--------------------------------------------------------------------------------

 

 

Section 14.3     Buyer’s Intellectual Property Infringement Indemnity. If an
action is brought or threatened against Seller claiming that any condition or
event described in Section 14.2(c) results in an infringement upon any
Intellectual Property within the Territory arising or existing under Applicable
Law, Buyer shall defend, indemnify and hold harmless the Seller Indemnified
Parties at Buyer’s expense from and against any and all Claims and Losses of
Seller and its Affiliates to the extent arising from such action or claim.

 

Section 14.4     Indemnification Procedures.

 

(a)     If any Person seeking indemnification hereunder (an “Indemnified Party”)
believes that a claim, demand or other circumstance exists that has given or may
reasonably be expected to give rise to a right of indemnification under this
Article 14 (whether or not the amount thereof is then quantifiable) against a
Party (the “Indemnifying Party”), such Indemnified Party shall assert its claim
for indemnification by giving written notice thereof (a “Claim Notice”) to the
Indemnifying Party promptly after, and in any event no later than ten (10)
Business Days following, receipt of notice of such claim, suit, action or
proceeding by such Indemnified Party. Each Claim Notice shall describe the claim
in reasonable detail. The failure of the Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of liability
hereunder except (and then only) to the extent that the defense of such claim,
suit, action or proceeding is prejudiced by the failure to give such notice.

 

(b)     Upon receipt by an Indemnifying Party of a Claim Notice, the
Indemnifying Party shall be entitled to (i) assume and have sole control over
the defense of such action or claim at its sole cost and expense and with its
own counsel if it gives notice of its intention to do so to the Indemnified
Party within thirty (30) days of the receipt of such notice from the Indemnified
Party; provided, that the Indemnifying Party’s retention of counsel shall be
subject to the written consent of the Indemnified Party if such counsel creates
a conflict of interest under applicable standards of professional conduct or an
unreasonable risk of disclosure of Confidential Information concerning an
Indemnified Party, which consent shall not be unreasonably withheld,
conditioned, or delayed; and (ii) negotiate a settlement or compromise of such
action or claim; provided, that (A) such settlement or compromise shall include
a full and unconditional waiver and release of all Indemnified Parties (without
any cost or liability of any nature whatsoever to such Indemnified Parties) and
(B) any such settlement or compromise shall be permitted hereunder only with the
written consent of the Indemnified Party, which shall not be unreasonably
withheld, conditioned or delayed.

 

(c)     If the Indemnifying Party elects to defend any such action or claim,
then the Indemnified Party shall be entitled to participate in such defense with
counsel reasonably acceptable to the Indemnifying Party, at such Indemnified
Party’s sole cost and expense. Notwithstanding the foregoing, if (i) a claim is
primarily for non-monetary damages against the Indemnified Party or seeks an
injunction or other equitable relief that, if granted, would reasonably be
expected to be material to the Indemnified Party, (ii) the Indemnified Party
shall have determined in good faith that an actual or potential conflict of
interest makes representation of the Indemnifying Party and the Indemnified
Party by the same counsel or the counsel selected by the Indemnifying Party
inappropriate, or (iii) the claim is a criminal proceeding, then in each case
the Indemnified Party may, upon notice to the Indemnifying Party, assume the
exclusive right to defend, compromise and settle such claim and the reasonable
fees and expenses of the Indemnified Party’s separate counsel shall be borne by
the Indemnifying Party to the extent the claim is indemnifiable hereunder.
Notwithstanding anything to the contrary herein, for sake of clarity the Parties
agree that the foregoing provisions shall not be construed so as to permit the
Indemnified Party to control or assume the defense of any action, lawsuit,
proceeding, investigation, demand or other claim brought against the
Indemnifying Party concurrently with or in a joint proceeding in respect of any
claim that is the subject of an indemnification claim hereunder by the
Indemnified Party.

 

29

--------------------------------------------------------------------------------

 

 

(d)     If, within thirty (30) days of receipt from an Indemnified Party of any
Claim Notice, the Indemnifying Party (i) advises such Indemnified Party in
writing that the Indemnifying Party shall not elect to defend, settle or
compromise such action or claim or (ii) fails to make such an election in
writing, such Indemnified Party may, at its option, defend, settle or otherwise
compromise or pay such action or claim.

 

(e)     Each Indemnified Party shall make available to the Indemnifying Party
all information reasonably available to such Indemnified Party relating to such
action or claim, except as may be prohibited by Applicable Law. In addition, the
Parties shall render to each other such assistance as may reasonably be
requested in order to ensure the proper and adequate defense of any such action
or claim. The Party in charge of the defense shall keep the other Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.

 

Article 15
Defaults and Remedies

 

Section 15.1     Events of Default. A Party shall be deemed to be in default
hereunder if any of the following events occur (each of the following events to
be referred to as an “Event of Default”, the Party in default to be referred to
as the “Defaulting Party” and the Party not in default to be referred to as the
“Non-Defaulting Party”):

 

(a)     the failure to make, when due, any payment required pursuant to this
Agreement if such failure is not remedied within ten (10) Business Days after
written notice thereof;

 

(b)     any representation or warranty made by such Party herein is false or
misleading in any material respect when made or when deemed made or repeated;

 

(c)     if a Bankruptcy Event has occurred with respect to such Party;

 

30

--------------------------------------------------------------------------------

 

 

(d)     if such Party fails to perform any material obligation imposed upon such
Party under this Agreement, and such failure is not remedied within forty-five
(45) Days after such Party receives notice thereof from the other Party;
provided that if such forty-five (45) Day period is not sufficient to enable the
remedy or cure of such failure in performance, and such Party shall have upon
receipt of the initial notice promptly commenced and diligently continues
thereafter to remedy such failure, then such Party shall have a reasonable
additional period of time;

 

(e)     in respect of Buyer, if Buyer fails to satisfy the
creditworthiness/collateral requirements of this Agreement and such failure
continues for three (3) Business Days after written notice thereof; or

 

(f)     in respect of Buyer, if Buyer fails to unload, handle, store, use,
process, sell, or dispose of Renewable Isooctane or any impurity, derivative
product, by product and waste product thereof in a safe or environmentally
responsible manner, or with due regard to health and industrial hygiene.

 

Notwithstanding the foregoing, a Party shall not be in default of its
obligations hereunder to the extent such failure is (i) caused by or is
otherwise attributable to a breach by the other Party of its obligations under
this Agreement, or (ii) occurs as a result of a Force Majeure Event declared by
a Party in accordance with this Agreement.

 

Section 15.2     Notice of Event of Default. If either Party reasonably believes
that an event has occurred which, if not remedied within the applicable cure
period explicitly set forth in Section 15.1 above (as applicable, the
“Moratorium Period”), would result in an Event of Default by or affecting the
other Party, the Non-Defaulting Party shall give the Defaulting Party a notice
(a “Default Notice”), which shall specify and provide particulars of the alleged
Event of Default. If the Defaulting Party cures the alleged Event of Default
before the expiration of the later of the Moratorium Period or the cure period
specified in the Default Notice, then the Default Notice shall be inoperative
with respect to the alleged Event of Default that has been so cured or remedied.

 

Section 15.3     Remedies. If an Event of Default occurs and continues uncured
following the applicable Moratorium Period, then the Non-Defaulting Party shall
have such remedies as may be available to it at law or in equity, including the
right to terminate this Agreement on written notice to the Defaulting Party,
subject, however, to the limitations on liability provided for herein.
Termination of this Agreement shall be without prejudice to the rights and
liabilities of the Parties accrued prior to or as a result of such termination.

 

Section 15.4     Failure to Deliver Remedy. Solely with respect to Seller’s
failure to deliver Renewable Isooctane in accordance with Section 3.2, Section
6.4, or Section 13.2(b) of this Agreement, Seller shall compensate Buyer for the
direct actual damages incurred by Buyer as a result of such non-delivery;
provided, however, that under no circumstances shall Seller’s liability to Buyer
exceed an amount equal to eighty percent (80%) of the aggregate Price that would
have been payable pursuant to Section 8.1 for the quantity of the non-delivered
Renewable Isooctane. Solely for purposes of this Section 15.4, and without
limiting the application of Article 16 hereof, the Parties agree that direct
actual damages incurred and payable by Buyer pursuant to written contracts
between Buyer and a customer of Buyer may be included in the damages recoverable
by Buyer pursuant to this Section 15.4, provided that Buyer shall have the
burden of proof to show that such damages are directly attributable to Seller’s
failure to deliver hereunder in accordance with Section 3.2, Section 6.4, or
Section 13.2(b). Buyer shall not be entitled to duplicative recoveries pursuant
to this Section 15.4 with respect to recoveries pursuant to any combination of
Section 3.2, Section 6.4, or Section 13.2(b).

 

31

--------------------------------------------------------------------------------

 

 

Article 16
Limitations of Liability

 

Section 16.1     Limitation on Duties. This Agreement shall not create on the
part of Seller or Buyer any legal duty owed to the consumers or customers (or
the customers served by customers) of either Party.

 

Section 16.2     Limitation on Remedies. For breach of any provision for which
an express remedy or measure of damages is provided, such express remedy or
measure of damages shall be the sole and exclusive remedy, a Party’s liability
hereunder shall be limited as set forth in such provision, and all other
remedies or damages at law or in equity are waived. If no remedy or measure of
damages is expressly provided herein, a Party’s liability shall be limited to
direct actual damages only, such direct actual damages shall be the sole and
exclusive remedy, and all other remedies or damages at law or in equity are
waived. In the event of a breach of this Agreement by Seller occurring prior to
the Interim Operations Date, such direct actual damages shall be limited to
damages arising out of a failure to deliver Renewable Isooctane from the
Existing Project in the quantities required hereby, and expressly exclude any
damages pertaining to Renewable Isooctane expected to be delivered from the
Interim Project and/or the Expansion Project (including the Minimum Annual
Contract Quantities contemplated therefor), all of which are hereby expressly
waived. In the event of a breach of this Agreement by Seller occurring prior to
the Commercial Operations Date, such direct actual damages shall be limited to
damages arising out of a failure to deliver Renewable Isooctane from the
Existing Project and/or the Interim Project in the quantities required hereby,
and expressly exclude any damages pertaining to Renewable Isooctane expected to
be delivered from the Expansion Project (including the Minimum Annual Contract
Quantities contemplated therefor), all of which are hereby expressly waived.

 

Section 16.3     Disclaimer of Certain Damages. Notwithstanding anything to the
contrary contained in this Agreement, neither Party shall, under any
circumstances, be liable to the other Party for consequential, incidental,
special, punitive, or exemplary damages arising out of or related to the
transactions contemplated under this Agreement, including, but not limited to,
lost profits or loss of business, or business interruption damages, even if
apprised of the likelihood of such damages occurring, and regardless of whether
available in tort or agreement or by statute; provided, however, that the
foregoing shall not prevent the recovery through the indemnification provisions
of article 14 of consequential, incidental, special, punitive, or exemplary
damages suffered by and paid to a Third Party by an Indemnified Party (excluding
Third Party customers of an Indemnified Party) as a result of actions included
in the protection afforded by the indemnification provisions of Article 14.

 

32

--------------------------------------------------------------------------------

 

 

Article 17
Dispute Resolution

 

Section 17.1     Dispute Resolution Generally. Except with respect to any action
for injunctive relief, any controversies, claims, disagreements, or disputes
(each, a “Dispute”) between the Parties arising out of or related to the
performance of this Agreement, or the alleged breach, termination, or invalidity
hereof, shall be resolved in accordance with this Article 17. A Party shall be
entitled to recover all costs and expenses from the other Party relating to the
enforcement of this Article 17 should that other Party seek to litigate any
Disputes or otherwise pursue a dispute resolution process that differs from that
set forth in this Article 17.

 

Section 17.2     Friendly Consultation. In the event of any Dispute, the Parties
shall attempt in the first instance to resolve such Dispute through friendly
consultations between the Parties. Either Party may give notice to the other
Party invoking the provisions and process set forth in this Section 17.2. Such
notice shall contain the name of the sending Party’s senior officer who is
authorized to attempt resolution of the Dispute. Within five (5) Days after
receiving such notice, the receiving Party shall also name a senior officer who
is authorized to attempt resolution of the Dispute and shall notify the sending
Party thereof. The senior officers nominated by each Party shall meet at a
mutually agreed time and place, or by telephone conference, to attempt
resolution of the Dispute no later than ten (10) Days after notice of the
Dispute was initially received. Should a resolution of such Dispute not be
obtained within five (5) Days after the meeting of senior officers for such
purpose, either Party may then, by notice to the other, submit the Dispute to
binding arbitration pursuant to Section 17.3.

 

Section 17.3     Binding Arbitration.

 

(a)     In the event the Parties cannot resolve the Dispute pursuant to Section
17.2, either Party may submit the Dispute to binding arbitration administered by
the American Arbitration Association in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. All procedural
aspects of this agreement to arbitrate, including the construction and
interpretation of this agreement to arbitrate, the scope of the arbitrable
issues, allegations of waiver, delay or defenses as to arbitrability, and the
rules governing the conduct of the arbitration, shall be governed by and
construed pursuant to the United States Arbitration Act, 9 U.S.C. §§ 1-16.
Either Party may invoke binding arbitration by written notice to the other.
Unless otherwise agreed upon by the Parties, the arbitration shall be held in
Denver, Colorado. The Parties shall mutually agree on one (1) neutral and
independent arbitrator. If the Parties cannot agree on one (1) arbitrator within
thirty (30) Days from the date on which the notice invoking arbitration is
given, the American Arbitration Association shall be empowered to appoint the
single, independent arbitrator from a list of three to be provided by the
American Arbitration Association with each Party striking one name from the
list. The arbitrator must be a lawyer licensed to practice in the State of New
York and shall be qualified by at least ten (10) years’ of legal experience in
the energy industry (with at least three (3) years’ experience in the oil, gas,
or renewable fuels industry). The hearing shall be held within ninety (90) Days
after appointment of the arbitrator, and the arbitrator shall promptly render a
decision promptly thereafter. The Parties agree to cooperate fully with the
arbitrator in order to meet the time schedule for decision and agree that an
award may be entered against any party failing to so cooperate. The arbitrator
shall not have the authority to award punitive damages under any circumstances
(whether it be exemplary damages, treble damages, consequential damages, or any
other penalty or punitive type of damages) regardless of whether such damages
may be available under any law, as the Parties have waived their rights, if any,
to recover such damages in connection with any such dispute pursuant to Article
16.

 

33

--------------------------------------------------------------------------------

 

 

(b)     The arbitrator’s decision, including the finding of facts and his/her
conclusions of law shall be final, conclusive, and binding upon the Parties.
Judgment upon the award rendered by the arbitrator may be entered in any court
in the State of Colorado having jurisdiction pursuant to the Colorado Dispute
Resolution Act, C.R.S. 13-22-201 et seq., without the right of appeal. The
Parties hereby irrevocably waive their right to any form of appeal, review or
recourse to any court or other judicial authority. Further, the Parties hereby
consent to the jurisdiction of the courts of the State of Colorado and waive any
defenses they may have regarding jurisdiction.

 

(c)     The arbitrator is authorized to take any interim measures as the
arbitrator considers or arbitrators consider necessary, including the making of
interim orders or awards or partial final awards. An interim order or award may
be enforced in the same manner as a final award. Further, the arbitrator is
authorized to make pre- or post-award interest at the interest rate specified in
Section 9.4.

 

(d)     The Parties agree that any Dispute and any negotiations and arbitration
proceedings between the Parties in relation to any Dispute shall be confidential
and will not be disclosed to any Third Party. The Parties further agree that any
information, documents or materials produced for the purposes of, or used in,
negotiations, mediation or arbitration of any Dispute shall be confidential and
will not be disclosed to any Third Party. Notwithstanding the foregoing, the
Parties agree that disclosure may be made: (i) in order to enforce any of the
provisions of this Agreement including without limitation, the agreement to
arbitrate, any arbitration order or award and any court judgment; (ii) to the
auditors, legal advisers, insurers and affiliates of that Party to whom the
confidentiality obligations set out in this Agreement shall extend; (iii) where
that Party is under a legal or regulatory obligation to make such disclosure,
but limited to the extent of that legal obligation; or (iv) with the prior
written consent of the other Party. The arbitrator shall execute a writing
agreeing to be bound by the provisions of this Section 17.3.

 

34

--------------------------------------------------------------------------------

 

 

(e)     The costs and expenses of the arbitration (including reasonable
attorneys’ fees) shall be borne by the losing Party, unless the arbitrator
determines that it would be manifestly unfair to honor this agreement of the
Parties and determine a different allocation of costs. The prevailing Party
shall be awarded its reasonable attorneys’ fees and costs.

 

(f)     Pending final resolution of any Dispute, the Parties shall continue to
perform their respective obligations under this Agreement that are not in
Dispute.

 

Article 18
General Provisions

 

Section 18.1     Applicable Law. This Agreement is made under and shall be
governed by and construed in accordance with the substantive laws of the State
of New York, without giving effect to any choice of law rule (except
Section 5-1401 of the New York General Obligations Law) that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of New York.

 

Section 18.2     Waiver of Jury Trial. The Parties hereto hereby knowingly,
voluntarily and intentionally waive, to the fullest extent permitted by
Applicable Law, any rights they may have to a trial by jury in respect of any
litigation based hereon, or directly or indirectly arising out of, under, or in
connection with, this Agreement or any other document delivered in connection
herewith, or any course of conduct, course of dealing, statements (whether oral
or written) or actions of the Parties hereto.

 

Section 18.3     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof (provided the substance of
the agreement between the Parties is not thereby materially altered), and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by Applicable Laws, the Parties hereto hereby waive any provision of
Applicable Law which renders any provision hereof prohibited or unenforceable in
any respect.

 

Section 18.4     Waiver. No delay or omission by a Party in exercising any right
or remedy provided for herein shall constitute a waiver of such right or remedy
nor shall it be construed as a bar to or waiver of any such right or remedy on
any future occasion. Any waiver authorized on one occasion must be made in
writing and is effective only in that instance and only for the purpose stated,
and does not operate as a waiver on any future occasion.

 

35

--------------------------------------------------------------------------------

 

 

Section 18.5     Assignment.

 

(a)     Neither Party may assign its obligations under this Agreement in whole
or in part without the prior written consent of the other party, which consent
shall not be unreasonably withheld.

 

(b)     Notwithstanding the foregoing, (i) each Party may, without the prior
written consent of the other Party, assign this Agreement in whole or in part to
(A) any Affiliate of such Party or (B) any Person acquiring all or substantially
all of the assets of such Party and (ii) Seller may, without the prior written
consent of Buyer, assign this Agreement in whole or in part to any Person
acquiring all or substantially all of the assets comprising the Expansion
Project.

 

(c)     In addition, Seller may, without the prior written consent of Buyer,
assign this Agreement in whole or in part to any Person providing financing or
other security in connection with any of the Production Facilities.

 

(d)     In the case of any assignment pursuant to Section 18.5(b), the assigning
Party shall be relieved of its obligations hereunder so long as the assignee
shall have expressly agreed to assume such obligations (whether arising before
or after such assignment); provided, that the assigning Party shall not then be
in default of this Agreement; and provided further, that in the case of an
assignment by Buyer, that the proposed assignee shall satisfy as of the time of
such assignment all of the credit support requirements of this Agreement.

 

Section 18.6     Notices.

 

(a)     All notices and communications required to be given pursuant to this
Agreement shall be:

 

(i)     in writing;

 

(ii)     delivered by hand (against receipt), recorded courier or express
service, or sent by electronic mail; provided that any communications delivered
by electronic mail shall be in a portable document format (PDF); and

 

(iii)     delivered, sent or transmitted to the address for the recipient’s
communications as stated below; provided that:

 

(1)     if the recipient gives the other Party notice of another address,
communications shall thereafter be delivered accordingly; and

 

(2)     if the recipient has not stated otherwise when requesting an approval or
consent, it may be sent to the address from which the request was issued.

 

36

--------------------------------------------------------------------------------

 

 

(b)     Any such notice and communication shall be deemed to have been received
by a Party as follows:

 

(i)     if delivered by hand or delivered by courier or express service, at the
time of delivery; or

 

(ii)     if sent by electronic mail properly addressed and dispatched, upon
transmission, if during the recipient’s regular business hours, and otherwise,
on the next Business Day, provided that in either case such notice shall not be
effective unless a copy of such notice shall be sent concurrently by registered
or certified mail, return receipt requested, postage prepaid.

 

(c)     Subject to Section 18.6(a), the addresses for notices shall be as
follows:

 

In the case of Seller, to:

 

Gevo Inc.
345 Inverness Drive South
Building C, Suite 310
Englewood, Colorado 80112
Attention: Tim Cesarek
Email: tcesarek@gevo.com

 

With a copy to:

 

Gevo Inc.
345 Inverness Drive South
Building C, Suite 310
Englewood, Colorado 80112
Attention: General Counsel
Email: gwilliams@gevo.com

 

In the case of Buyer, to:

 

HCS Group GmbH
Edmund-Rumpler-Straße 3
D-60549 Frankfurt
Germany
Attention: Henrik Krüpper
Email: hkruepper@h-c-s-group.com

 

With a copy to:

 

HCS Group GmbH
Edmund-Rumpler-Straße 3
D-60549 Frankfurt
Germany
Attention: Alexandra Botez / Legal Counsel
Email: abotez@h-c-s-group.com

 

37

--------------------------------------------------------------------------------

 

 

Section 18.7     Conflicts of Interest. Conflicts of interest related to this
Agreement are strictly prohibited. Except as otherwise expressly provided
herein, neither Party, nor any director, employee or agent of a Party, shall
give to or receive from any director, employee or agent of the other Party any
gift, entertainment or other favor of significant value, or any commission, fee
or rebate. Likewise, neither Party, nor any director, employee or agent of a
Party shall enter into any business arrangement with any director, employee or
agent of the other Party (or any affiliate), unless such Person is acting for
and on behalf of the other Party, without prior written notification thereof to
the other Party.

 

Section 18.8     Entire Agreement/Modification. This Agreement shall constitute
the entire understanding between the Parties with respect to all matters and
things herein mentioned and supersede any previous or contemporaneous agreements
or understandings between the Parties. It is expressly acknowledged and agreed
by and between the Parties that neither Party is now relying upon any
collateral, prior or contemporaneous agreement, assurance, representation or
warranty, written or oral, pertaining to the subject matter contained herein.
This Agreement shall not be modified or changed except by written instrument
executed by the duly authorized representatives of the Parties.

 

Section 18.9     Status of the Parties. Nothing in this Agreement shall be
construed to constitute either Party as a joint venturer, co-venturer, joint
lessor, joint operator or partner of the other. In performing services pursuant
to this Agreement, Seller is acting solely as an independent contractor
maintaining complete control over its employees and operations. Unless otherwise
provided in this Agreement, neither Buyer nor Seller is authorized to take any
action in any way whatsoever for or on behalf of the other.

 

Section 18.10     Confidentiality.

 

(a)     A Party receiving Confidential Information shall: (i) treat such
Confidential Information as confidential and use reasonable care not to divulge
such information to another Person (except for lenders, counsel and other
consultants acting at the request of the receiving Party in connection with the
Production Facilities or this Agreement, and provided that such Persons
(including Affiliates) are under an obligation of confidentiality or have
executed a written agreement agreeing to be bound by the provisions of this
Section 18.10), such care to be commensurate, at a minimum, with the care
exercised by each of Seller and Buyer for protection of its confidential
information of a similar nature to the Confidential Information; (ii) restrict
access to Confidential Information to personnel who reasonably require such
information in connection with this Agreement; (iii) not make any copies of the
other Party’s Confidential Information unless approved in writing by the other
Party, and, if approval is given, will reproduce the other Party’s proprietary
rights notices on any approved copies; and (iv) restrict the use of such
Confidential Information to matters related to the performance of this
Agreement.

 

38

--------------------------------------------------------------------------------

 

 

(b)     Nothing in this Agreement is intended to or shall be construed as
granting to any Party any license or right under any patent, copyright, or other
intellectual property right of the other Party, nor shall this Agreement impair
the right of any Party to contest the scope, validity, or alleged infringement
of any patent or copyright. This Agreement shall not grant any Party any rights
in or to the Confidential Information of the other Party, except as expressly
set forth in this Agreement.

 

(c)     At any time upon written request by the disclosing Party, the other
Party shall promptly return to the disclosing Party all its Confidential
Information, including all copies thereof; provided that the other Party shall
be entitled to keep one (1) copy of such Confidential Information for its legal
records. The return of Confidential Information to the disclosing Party or the
retention of a copy of Confidential Information for legal records shall not
release a Party from its obligations hereunder with respect to such Confidential
Information.

 

(d)     Each Party agrees that the other Party shall be entitled to injunctive
relief in the event of any breach or anticipated breach of this Section 18.10,
without proof of any actual or special damages.

 

(e)     To the extent permitted by Applicable Law, the contents of this
Agreement shall be considered confidential, and neither Party shall disclose the
provisions of this Agreement or the Agreement in its entirety to another Person
without the other Party’s prior written consent. The Parties acknowledge that
this Agreement will be disclosed publicly pursuant to the rules and regulations
of the U.S. Securities and Exchange Commission and may be made available for
public comment; however, if disclosure is required, the Parties will use their
best efforts to secure redaction of commercial terms to the extent permitted by
Applicable Law.

 

(f)     The provisions of this Section 18.10 shall survive any expiration or
termination of this Agreement for a period of two (2) years.

 

Section 18.11     Publicity and Announcements. Notwithstanding Section 18.10,
Seller and Buyer agree to publicly disclose, via a mutually agreed upon press
release, aspects of the commercial plan for Buyer to serve as a major purchaser
of Renewable Isooctane from the Production Facilities. Seller and Buyer agree to
evaluate options to make such disclosure most impactful and provide maximum
credibility for Seller’s technology. Each Party shall coordinate with the other
Party with respect to, and provide advance copies to the other Party for review
of, the text of any proposed announcement or publication that include any
non-public information concerning the Production Facilities or this Agreement
prior to the dissemination thereof to the public or to any Person other than
employees, representatives, agents, advisors, contractors or subcontractors of
any tier, and in each case, who agree to keep such information confidential.
Neither Party shall make a public announcement or publication until the other
Party approves such announcement or publication.

 

39

--------------------------------------------------------------------------------

 

 

Section 18.12     Support of Financing Efforts. Buyer acknowledges that Seller
may elect to finance all or part of its costs of the transactions contemplated
by this Agreement, including the costs of the construction of the Production
Facilities. Buyer agrees to provide such assistance as Seller may reasonably
request in connection with such financing. In furtherance of the foregoing,
Buyer agrees that it will not unreasonably withhold its consent to a customary
collateral assignment for security purposes of this Agreement for the benefit of
such Person(s) providing such financing, as may be reasonably necessary and
appropriate for such financing, provided that, except with respect to reasonable
credit support terms to be negotiated by the Parties as set forth in Section
3.5, none of the terms of such consent shall: (i) relieve Seller of any of its
obligations under this Agreement; (ii) decrease the economic benefits, or
increase the costs, of the transactions contemplated by this Agreement to Buyer;
or (iii) create increased economic or legal risk to Buyer in connection with the
transactions contemplated by this Agreement.

 

Section 18.13     Buyer’s Financial Statements.

 

(a)     Prior to Financial Closing, if requested by Seller, promptly following
such request, Buyer shall provide Seller with copies of Buyer’s most recent
annual audited financial statements within one hundred eighty (180) days of its
fiscal year end for each year during the term of this Agreement.

 

(b)     All such financial information made available under this Section 18.13,
if not publicly available, shall be treated as Confidential Information in
accordance with Section 18.10 of this Agreement.

 

Section 18.14     Further Assurances. Each Party shall provide such information,
execute and deliver any instruments and documents and take such other actions as
may be reasonably necessary or reasonably requested by the other Party that are
not inconsistent with the provisions of this Agreement and that do not involve
the assumptions of obligations other than those provided for in this Agreement,
in order to give full effect to this Agreement and to carry out the intent of
this Agreement.

 

Section 18.15     Survival. The provisions of Article 14, Article 15, Article
16, Article 17 and Article 18 shall survive termination or expiration of this
Agreement, including termination pursuant to Section 2.2.

 

Section 18.16     Counterparts. This Agreement may be executed in multiple
counterparts, each of which when so executed and delivered shall constitute a
duplicate original and all counterparts together shall constitute one and the
same instrument. The Parties acknowledge and agree that any document or
signature delivered by facsimile, PDF or other electronic transmission shall be
deemed to be an original executed document for the purposes hereof and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

 

(The Remainder of this Page Left Blank Intentionally)

 

40

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

GEVO, INC.    HCS GROUP GmbH                           /s/ Patrick R. Gruber  
/s/ Dr. Uwe Nickel   Name: Patrick R. Gruber    Name: Dr. Uwe Nickel   Title:
Chief Executive Officer   Title: Chief Executive Officer                      
/s/ Henrik Krüpper       Name: Henrik Krüpper       Title: Chief Commercial
Officer  

 

                             

 

 

 


                   
               

 

                                                   

                                             

 

 

 

 

 

Signature Page – Renewable Isooctane Purchase and Sale Agreement

 

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

RENEWABLE ISOOCTANE SPECIFICATIONS

 

 

 

 

 

 

 

Attachment A | Page 1

--------------------------------------------------------------------------------

 

 

[ex_135941img001.jpg]

 

 

 

 

 

 

 

     Product

Specifications

 

--------------------------------------------------------------------------------

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Attachment A | Page 2

--------------------------------------------------------------------------------

 

 

ATTACHMENT B

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and entered into by and
between GEVO, Inc., a Delaware corporation having its principal office at 345
Inverness Drive South, Building C, Suite 310, Englewood, Colorado 80112
(“Seller”) and [               ], a [             ] having its principal office
at [                                 ] (“Additional Buyer”). Seller and
Additional Buyer may be referred to individually as a “Party” and collectively
as the “Parties”.

 

WHEREAS, Seller and HCS GROUP GmbH, a German corporation having its principal
office at Hamburg-Mitte, Schlengendeich 17, 21107 Hamburg, Germany (“Buyer”),
are parties to that certain Renewable Isooctane Purchase and Sale Agreement,
dated February 21, 2019 (the “Agreement”); and

 

WHEREAS, Additional Buyer is a Subsidiary of Buyer; and

 

WHEREAS, in accordance with and pursuant to Section 3.8 of the Agreement,
Additional Buyer desires to become a party to the Agreement and to adopt the
terms and conditions thereof, and consequently Seller and Additional Buyer wish
to enter into this Joinder Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the Parties agree as follows:

 

1.

Adoption of the Agreement

 

1.1

Additional Buyer hereby acknowledges, agrees and confirms that, by its execution
of this Joinder Agreement, Additional Buyer shall be deemed a party to the
Agreement for all purposes of the Agreement, and shall have all of the
obligations of a “Buyer” under the Agreement, as though an original party to the
Agreement. Additional Buyer hereby ratifies, as of the date hereof, and agrees
to be bound by, and subject to, all of the covenants, terms, provisions and
conditions applicable to “Buyer” contained in the Agreement. The terms and
conditions as set out in the Agreement are incorporated herein by reference and
are made applicable between the Parties.

 

1.2

Without limiting the generality of the foregoing, Additional Buyer hereby
represents and warrants that each of the representations and warranties of
“Buyer” contained in the Agreement is true and correct as of the date of the
execution and delivery of this Joinder Agreement, all as representations and
warranties of Additional Buyer.

 

2.

Miscellaneous

 

2.1

This Joinder Agreement is made under and shall be governed by and construed in
accordance with the substantive laws of the State of New York, without giving
effect to any choice of law rule (except Section 5-1401 of the New York General
Obligations Law) that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York.

 

2.2

This Joinder Agreement shall constitute the entire understanding between the
Parties with respect to all matters and things herein mentioned and supersede
any previous or contemporaneous agreements or understandings between the
Parties. It is expressly acknowledged and agreed by and between the Parties that
neither Party is now relying upon any collateral, prior or contemporaneous
agreement, assurance, representation or warranty, written or oral, pertaining to
the subject matter contained herein. This Agreement shall not be modified or
changed except by written instrument executed by the duly authorized
representatives of the Parties.

 

2.3

Each Party shall provide such information, execute and deliver any instruments
and documents and take such other actions as may be reasonably necessary or
reasonably requested by the other Party that are not inconsistent with the
provisions of this Joinder Agreement and that do not involve the assumptions of
obligations other than those provided for in this Joinder Agreement, in order to
give full effect to this Joinder Agreement and to carry out the intent of this
Agreement.

 

2.4

This Joinder Agreement may be executed in multiple counterparts, each of which
when so executed and delivered shall constitute a duplicate original and all
counterparts together shall constitute one and the same instrument. The Parties
acknowledge and agree that any document or signature delivered by facsimile, PDF
or other electronic transmission shall be deemed to be an original executed
document for the purposes hereof and such execution and delivery shall be
considered valid, binding and effective for all purposes.

 

(The Remainder of this Page Left Blank Intentionally)

 

 

Attachment B | Page 1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

GEVO, INC.

 

as “Seller”

 

[                                      ]

 

as “Additional Buyer”

           

By:

   

By:

 

Name:

   

Name:

 

Title:

   

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page – Joinder Agreement